                            Case 0:18-cv-61513-JEM Document 25-3 Entered on FLSD Docket 08/28/2019 Page 1 of 51

                                                Time List - 08/21/2019, 9:43:06 am
Date         User             Matter Number                 Work Type     Description                   Invoice    Entry   Actual   Billable      Rate     Total
                                                                                                        Status     Type
08/14/2019   Jonathan Cohen   KY17K2359753-A                A104 / L120   Review facts needed to be     Invoiced   Std      0.30     0.30      $275.00    $82.50
                                                                          established in preparation
                                                                          of conference call with
                                                                          Attorney Barthet
08/14/2019   Jonathan Cohen   KY17K2359753-A                A106 / L240   Prepare communication         Invoiced   Std      0.20     0.20      $275.00    $55.00
                                                                          to Mr. Popeil regarding
                                                                          the default final judgment
                                                                          and next step
08/14/2019   Jonathan Cohen   KY17K2359753-A                A104 / L240   Receipt and review of         Invoiced   Std      0.20     0.20      $275.00    $55.00
                                                                          default final judgment
07/17/2019   Jonathan Cohen   KY17K2359753-A                A106 / L160   Exchange                      Invoiced   Std      0.20     0.20      $275.00    $55.00
                                                                          communications with Mr.
                                                                          Popeil on proposed
                                                                          settlement terms of the
                                                                          indemnity matter
07/11/2019   Jonathan Cohen   KY17K2359753-A                A106 / L120   Prepare summary of fact       Invoiced   Std      1.00     1.00      $275.00   $275.00
                                                                          findings from
                                                                          conversations with Great
                                                                          Midwest counsel, and
                                                                          discuss status of
                                                                          discovery, resolution of
                                                                          the indemnity matter and
                                                                          upcoming deadlines
                                                                          including mediation
07/09/2019   Jonathan Cohen   KY17K2359753-A                A107 / L110   Telephone conference          Invoiced   Std      0.60     0.60      $275.00   $165.00
                                                                          with Attorney Barthet
                                                                          regarding settling the
                                                                          indemnity matter and
                                                                          disbursement of the City
                                                                          of Hollywood money
07/02/2019   Tammy Kalasz     KY17K2359753-A                A104 / L140   Review, finalize              Invoiced   Std      0.30     0.30      $125.00    $37.50
                                                                          Westchester Fire
                                                                          Insurance Company's
                                                                          initial disclosures
                                                                          pursuant to Fed Rule 26(a)
                                                                          (1) and submit to court
06/21/2019   Jonathan Cohen   KY17K2359753-A                A108 / L120   Exchange                      Invoiced   Std      0.30     0.30      $275.00    $82.50
                                                                          communications with
                                                                          Pioneer's counsel
                                                                          regarding the contract
                                                                          balance and the subpoena
                                                                          for Ruel Miles's deposition
                          Case 0:18-cv-61513-JEM Document 25-3 Entered on FLSD Docket 08/28/2019 Page 2 of 51

Date         User             Matter Number               Work Type     Description                   Invoice    Entry   Actual   Billable      Rate     Total
                                                                                                      Status     Type
06/20/2019   Jonathan Cohen   KY17K2359753-A              A107 / L110   Telephone conference          Invoiced   Std      0.40     0.40      $275.00   $110.00
                                                                        with Alex Barthet to
                                                                        discuss the proposed
                                                                        assignment and resolve
                                                                        the Pioneer indemnity
                                                                        issues
06/14/2019   Jonathan Cohen   KY17K2359753-A              A108 / L120   Telephone conference          Invoiced   Std      0.30     0.30      $275.00    $82.50
                                                                        with Yasmin Miles to
                                                                        discuss resolving the
                                                                        lawsuit
05/30/2019   Jonathan Cohen   KY17K2359753-A              A104 / L120   Review March 12, 2019         Invoiced   Std      0.40     0.40      $275.00   $110.00
                                                                        letter of direction to
                                                                        Hollywood and
                                                                        identification of issues in
                                                                        preparation of phone call
                                                                        with the city attorney
05/22/2019   Jonathan Cohen   KY17K2359753-A              A107 / L110   Prepare communication         Invoiced   Std      0.10     0.10      $275.00    $27.50
                                                                        to Broward County for
                                                                        update on the contract
                                                                        balances in efforts to
                                                                        seek release of the money
05/01/2019   Jonathan Cohen   KY17K2359753-A              A103 / L310   Review and revise             Invoiced   Std      1.10     1.10      $275.00   $302.50
                                                                        interrogatories to
                                                                        Concrete to address the
                                                                        profit sharing agreement,
                                                                        to consolidate the notice
                                                                        issues, to consolidate the
                                                                        payment issues, and to
                                                                        add a request for
                                                                        information relating to
                                                                        subcontractors and
                                                                        suppliers
04/28/2019   Jonathan Cohen   KY17K2359753-A              A108 / L110   Phone call with Yasmin        Invoiced   Std      1.20     1.20      $275.00   $330.00
                                                                        Miles to discuss the
                                                                        ongoing Pioneer cases
04/26/2019   Jonathan Cohen   KY17K2359753-A              A108 / L110   Exchange                      Invoiced   Std      0.20     0.20      $275.00    $55.00
                                                                        communications with
                                                                        Yasmin Miles regarding
                                                                        the indemnity and
                                                                        Concrete matters
04/26/2019   Jonathan Cohen   KY17K2359753-A              A108 / L110   Prepare communication         Invoiced   Std      0.20     0.20      $275.00    $55.00
                                                                        to Yasmin Miles regarding
                                                                        indemnity and Concrete
                                                                        Works lawsuits
                             Case 0:18-cv-61513-JEM Document 25-3 Entered on FLSD Docket 08/28/2019 Page 3 of 51

Date         User              Matter Number                 Work Type     Description                    Invoice    Entry   Actual   Billable      Rate     Total
                                                                                                          Status     Type
04/22/2019   Jonathan Cohen    KY17K2359753-A                A106 / L120   Prepare communication          Invoiced   Std      0.20     0.20      $275.00    $55.00
                                                                           to Mr. Popeil regarding
                                                                           next steps to be taken to
                                                                           resolve the motion for
                                                                           default judgment
04/19/2019   Jonathan Cohen    KY17K2359753-A                A106 / L120   Telephone conference           Invoiced   Std      0.20     0.20      $275.00    $55.00
                                                                           with Mr. Popeil to discuss
                                                                           how to prompt the court
                                                                           to rule on the default
                                                                           judgment motion
04/15/2019   Jonathan Cohen    KY17K2359753-A                A108 / L110   Prepare communication          Invoiced   Std      0.10     0.10      $275.00    $27.50
                                                                           to Dyan Ruel Miles
                                                                           regarding discussions
                                                                           about the indemnity and
                                                                           Concrete lawsuits
04/15/2019   Jonathan Cohen    KY17K2359753-A                A104 / L120   Consider how to get            Invoiced   Std      0.30     0.30      $275.00    $82.50
                                                                           involved in discussions to
                                                                           resolve the indemnity
                                                                           lawsuit and for
                                                                           cooperation in the
                                                                           Concrete lawsuit
04/15/2019   Jonathan Cohen    KY17K2359753-A                A107 / L120   Prepare communication          Invoiced   Std      0.30     0.30      $275.00    $82.50
                                                                           to the County attorney
                                                                           regarding status of the
                                                                           contract balance to make
                                                                           sure the County is still
                                                                           holding it
02/26/2019   Jonathan Cohen    KY17K2359753-A                A103 / L120   Review and revise 90-day       Invoiced   Std      0.80     0.80      $275.00   $220.00
                                                                           status report to clarify the
                                                                           status of discovery in
                                                                           each open matter
02/25/2019   Beatriz Carta     KY17K2359753-A                A103 / L120   Update case summary of         Invoiced   Std      0.80     0.80      $260.00   $208.00
                                                                           case to bring client up to
                                                                           date
02/20/2019   Beatriz Carta     KY17K2359753-A                A109 / L450   Travel to and from hearing     Invoiced   Std      1.90     1.90      $130.00   $247.00
                                                                           on Koldaire's motion for
                                                                           leave and Westchester's
                                                                           motion to strike
02/20/2019   Beatriz Carta     KY17K2359753-A                A109 / L450   Attend hearing on              Invoiced   Std      0.80     0.80      $260.00   $208.00
                                                                           Koldaire's motion for leave
                                                                           to file and our motion to
                                                                           strike
02/20/2019   Beatriz Carta     KY17K2359753-A                A101 / L430   Prepare for hearing on our     Invoiced   Std      1.30     1.30      $260.00   $338.00
                                                                           motion to strike and
                             Case 0:18-cv-61513-JEM Document 25-3 Entered on FLSD Docket 08/28/2019 Page 4 of 51

Date         User              Matter Number                 Work Type     Description                    Invoice    Entry   Actual   Billable      Rate     Total
                                                                                                          Status     Type
                                                                           Koldaire's motion for leave
                                                                           to file motion to strike
                                                                           Koldaire's affirmative
                                                                           defenses, including review
                                                                           motions and prepare
                                                                           argument
02/12/2019   Beatriz Carta     KY17K2359753-A                A104 / L110   Take a cursory look, en        Invoiced   Std      0.30     0.30      $260.00    $78.00
                                                                           bulk, at the documents
                                                                           (66 documents) received
                                                                           from Koldaire in response
                                                                           to Westchester RFP to
                                                                           make a quick initial
                                                                           assessment regarding
                                                                           response
02/08/2019   Beatriz Carta     KY17K2359753-A                A103 / L310   Revise Westchester's           Invoiced   Std      0.50     0.50      $260.00   $130.00
                                                                           response to Koldaire's first
                                                                           request to produce and
                                                                           finalize to reflect that
                                                                           there are no responsive
                                                                           documents other than the
                                                                           bond
02/06/2019   Beatriz Carta     KY17K2359753-A                A103 / L250   Review, edit and finalize      Invoiced   Std      0.30     0.30      $260.00    $78.00
                                                                           notice of hearing of
                                                                           motion to strike for filing
                                                                           with the court
02/06/2019   Beatriz Carta     KY17K2359753-A                A104 / L250   Review plaintiff's motion      Invoiced   Std      0.50     0.50      $260.00   $130.00
                                                                           to strike and motion for
                                                                           leave in preparation to
                                                                           draft a response
02/05/2019   Beatriz Carta     KY17K2359753-A                A104 / L310   Research Broward county        Invoiced   Std      0.60     0.60      $260.00   $156.00
                                                                           departments and rules of
                                                                           service of process to
                                                                           confirm proper party to
                                                                           serve subpoena duces
                                                                           tecum in Broward County
02/05/2019   Beatriz Carta     KY17K2359753-A                A107 / L190   Telephone conference           Invoiced   Std      0.20     0.20      $260.00    $52.00
                                                                           with plaintiff's attorney L.
                                                                           Colon regarding pending
                                                                           case and pretrial
                                                                           conference
01/30/2019   Beatriz Carta     KY17K2359753-A                A103 / L250   Continue drafting and          Invoiced   Std      3.30     3.30      $260.00   $858.00
                                                                           editing motion to sever
                                                                           pursuant to Rules 20 and
                                                                           21, Fed. R. Civ. P.
                             Case 0:18-cv-61513-JEM Document 25-3 Entered on FLSD Docket 08/28/2019 Page 5 of 51

Date         User              Matter Number                 Work Type     Description                   Invoice    Entry   Actual   Billable      Rate     Total
                                                                                                         Status     Type
01/30/2019   Beatriz Carta     KY17K2359753-A                A103 / L250   Draft motion to sever for     Invoiced   Std      2.40     2.40      $260.00   $624.00
                                                                           failure to properly join
                                                                           parties (improper joinder)
                                                                           pursuant to rules 20 and
                                                                           21 Fed.R. Civ. P.
01/25/2019   Beatriz Carta     KY17K2359753-A                A103 / L250   Draft motion to strike        Invoiced   Std      0.80     0.80      $260.00   $208.00
                                                                           Koldaire's motion to strike
                                                                           Westchester's affirmative
                                                                           defenses
01/24/2019   Beatriz Carta     KY17K2359753-A                A103 / L210   Edit and revise answer to     Invoiced   Std      0.80     0.80      $260.00   $208.00
                                                                           the complaint and
                                                                           affirmative defenses
01/24/2019   Beatriz Carta     KY17K2359753-A                A103 / L210   Draft corporate disclosure    Invoiced   Std      0.50     0.50      $260.00   $130.00
                                                                           statement
01/24/2019   Beatriz Carta     KY17K2359753-A                A104 / L250   Analyze complaint,            Invoiced   Std      2.30     2.30      $260.00   $598.00
                                                                           exhibits (4) including
                                                                           bonds attached to
                                                                           determine best affirmative
                                                                           defenses and begin to
                                                                           formulate proper
                                                                           response
01/24/2019   Beatriz Carta     KY17K2359753-A                A103 / L250   Continue drafting motion      Invoiced   Std      0.50     0.50      $260.00   $130.00
                                                                           to sever, adding facts
                                                                           procedural posture
01/22/2019   Jonathan Cohen    KY17K2359753-A                A111 / L320   Review strategy of            Invoiced   Std      0.30     0.30      $275.00    $82.50
                                                                           whether to depose
                                                                           Broward County at this
                                                                           time or just request
                                                                           documents
01/22/2019   Jonathan Cohen    KY17K2359753-A                A111 / L250   Review and send Mr.           Invoiced   Std      0.10     0.10      $275.00    $27.50
                                                                           Popeil a copy of the notice
                                                                           of 90-day expiration
                                                                           regarding the motion for
                                                                           default judgment
01/22/2019   Jonathan Cohen    KY17K2359753-A                A111 / L120   Review docket for record      Invoiced   Std      0.20     0.20      $275.00    $55.00
                                                                           activity in preparation of
                                                                           updating Mr. Popeil on the
                                                                           case
01/22/2019   Jonathan Cohen    KY17K2359753-A                A111 / L110   Exchange                      Invoiced   Std      0.20     0.20      $275.00    $55.00
                                                                           communications with Mr.
                                                                           Popeil regarding the
                                                                           status of the indemnity
                                                                           action
                             Case 0:18-cv-61513-JEM Document 25-3 Entered on FLSD Docket 08/28/2019 Page 6 of 51

Date         User              Matter Number                 Work Type     Description                     Invoice    Entry   Actual   Billable      Rate     Total
                                                                                                           Status     Type
01/22/2019   Beatriz Carta     KY17K2359753-A                A103 / L190   Draft case status update        Invoiced   Std      0.50     0.50      $260.00   $130.00
                                                                           for client
01/10/2019   Tammy Kalasz      KY17K2359753-A                A104 / L140   Draft Westchester Fire          Invoiced   Std      0.50     0.50      $125.00    $62.50
                                                                           Insurance Co's notice of
                                                                           filing corrected certificate
                                                                           of service to plaintiff,
                                                                           Westchester Fire
                                                                           Insurance Co's motion for
                                                                           default final judgment and
                                                                           submit to court
01/09/2019   Jonathan Cohen    KY17K2359753-A                A103 / L250   Revise prejudgment              Invoiced   Std      0.20     0.20      $275.00    $55.00
                                                                           affidavit's description of
                                                                           my responsibilities
01/08/2019   Beatriz Carta     KY17K2359753-A                A103 / L240   Finalize affidavit for          Invoiced   Std      0.40     0.40      $260.00   $104.00
                                                                           prejudgment interest and
                                                                           exhibits to prepare for
                                                                           filing
01/07/2019   Beatriz Carta     KY17K2359753-A                A103 / L240   Draft notice of corrected       Invoiced   Std      0.80     0.80      $260.00   $208.00
                                                                           certificate of service for
                                                                           the motion for final
                                                                           default judgment for filing
                                                                           with the court
01/07/2019   Beatriz Carta     KY17K2359753-A                A103 / L240   Revise and finalize             Invoiced   Std      0.40     0.40      $260.00   $104.00
                                                                           exhibits (2) to affidavit for
                                                                           prejudgment interest for
                                                                           filing
01/07/2019   Beatriz Carta     KY17K2359753-A                A103 / L240   Revise affidavit for            Invoiced   Std      0.30     0.30      $260.00    $78.00
                                                                           prejudgment interest and
                                                                           finalize it for fiiing
01/07/2019   Beatriz Carta     KY17K2359753-A                A102 / L120   Research public records         Invoiced   Std      1.30     1.30      $260.00   $338.00
                                                                           request statutes and
                                                                           remedies and whether
                                                                           government entity may be
                                                                           subpoenaed (reviewed 13
                                                                           cases)
01/07/2019   Beatriz Carta     KY17K2359753-A                A103 / L110   Draft email to County           Invoiced   Std      0.40     0.40      $260.00   $104.00
                                                                           attorney for Broward
                                                                           County regarding public
                                                                           records request

01/07/2019   Beatriz Carta     KY17K2359753-A                A104 / L110   Review responsive               Invoiced   Std      0.40     0.40      $260.00   $104.00
                                                                           documents in file in
                                                                           response to public
                                                                           records request in
                            Case 0:18-cv-61513-JEM Document 25-3 Entered on FLSD Docket 08/28/2019 Page 7 of 51

Date         User             Matter Number                 Work Type     Description                  Invoice    Entry   Actual   Billable      Rate     Total
                                                                                                       Status     Type
                                                                          preparation to reach out
                                                                          to County and determine
                                                                          next course of action to
                                                                          obtain documents
01/07/2019   Jonathan Cohen   KY17K2359753-A                A104 / L250   Review the accuracy of       Invoiced   Std      0.30     0.30      $275.00    $82.50
                                                                          the address information
                                                                          on the summons and
                                                                          complaint in preparation
                                                                          of filing the notice of 90
                                                                          days expiring
01/07/2019   Jonathan Cohen   KY17K2359753-A                A103 / L250   Review the prejudgment       Invoiced   Std      0.70     0.70      $275.00   $192.50
                                                                          interest calculation
                                                                          worksheet that will
                                                                          accompany the affidavit
                                                                          to be filed in court
01/07/2019   Jonathan Cohen   KY17K2359753-A                A103 / L250   Review the final             Invoiced   Std      0.20     0.20      $275.00    $55.00
                                                                          prejudgment interest
                                                                          affidavit
12/27/2018   Tammy Kalasz     KY17K2359753-A                A103 / L140   Finalize rights letter to    Invoiced   Std      0.50     0.50      $125.00    $62.50
                                                                          county with exhibit(s) to
                                                                          Broward County Facilities
                                                                          Management Division,
                                                                          Fernando Amuchastegui,
                                                                          Assistant County Attorney
                                                                          via email and certified
                                                                          mail with copy to Dyan
                                                                          Ruel Miles, Yasmin Miles,
                                                                          Erigene Belony, Esq, MCA
                                                                          Recovery LLC, Zachary
                                                                          Chasin via certified mail
                                                                          and to Michael Kerr, Keoki
                                                                          Barron, Brenda Billingsley
                                                                          and Glenn Marcos via
                                                                          email
12/27/2018   Jonathan Cohen   KY17K2359753-A                A106 / L120   Exchange                     Invoiced   Std      0.30     0.30      $275.00    $82.50
                                                                          communications with Mr.
                                                                          Popeil explaining why we
                                                                          are responding to the
                                                                          MCA Recovery notice of
                                                                          lien assignment; attach
                                                                          the proposed response
12/27/2018   Jonathan Cohen   KY17K2359753-A                A104 / L250   Review and supplement        Invoiced   Std      0.50     0.50      $275.00   $137.50
                                                                          the response to the MCA
                                                                          Recovery notice of lien
                                                                          assignment to explain the
                             Case 0:18-cv-61513-JEM Document 25-3 Entered on FLSD Docket 08/28/2019 Page 8 of 51

Date         User              Matter Number                 Work Type     Description                   Invoice    Entry   Actual   Billable      Rate     Total
                                                                                                         Status     Type
                                                                           Surety's subrogation
                                                                           rights that are superior to
                                                                           the UCC lien rights
12/27/2018   Jonathan Cohen    KY17K2359753-A                A104 / L120   Evaluate next step in         Invoiced   Std      0.30     0.30      $275.00    $82.50
                                                                           preventing Broward
                                                                           County from paying the
                                                                           contract balances to MCA
                                                                           Recovery
12/27/2018   Jonathan Cohen    KY17K2359753-A                A111 / L110   Review MCA Recovery's         Invoiced   Std      0.20     0.20      $275.00    $55.00
                                                                           communication regarding
                                                                           its lien assignment
12/26/2018   Beatriz Carta     KY17K2359753-A                A102 / L120   Research case law             Invoiced   Std      1.30     1.30      $260.00   $338.00
                                                                           regarding UCC lien and
                                                                           surety’s rights (reviewed 7
                                                                           cases)
12/26/2018   Beatriz Carta     KY17K2359753-A                A103 / L190   Draft letter to Broward       Invoiced   Std      1.10     1.10      $260.00   $286.00
                                                                           County regarding UCC
                                                                           filing statement and
                                                                           Westchester’s superior
                                                                           rights to contract
                                                                           proceeds
12/20/2018   Beatriz Carta     KY17K2359753-A                A104 / L120   Review and analyze letter     Invoiced   Std      0.80     0.80      $260.00   $208.00
                                                                           and attachments (2
                                                                           documents) from MCA
                                                                           Recovery LLC regarding
                                                                           perfected UCC lien notice
                                                                           of assignment to Broward
                                                                           County
12/20/2018   Beatriz Carta     KY17K2359753-A                A107 / L120   Review letter from            Invoiced   Std      0.50     0.50      $260.00   $130.00
                                                                           counsel and draft email to
                                                                           same in response to letter
12/19/2018   Beatriz Carta     KY17K2359753-A                A104 / L110   Review the public records     Invoiced   Std      0.30     0.30      $260.00    $78.00
                                                                           response from Broward
                                                                           County to determine
                                                                           status of response
12/18/2018   Beatriz Carta     KY17K2359753-A                A107 / L320   Review and analyze            Invoiced   Std      0.30     0.30      $260.00    $78.00
                                                                           discovery documents to
                                                                           determine whether
                                                                           Koldaire had sent
                                                                           discovery due Monday
                                                                           and communicate with
                                                                           counsel regarding
                                                                           outstanding discovery
11/30/2018   Jonathan Cohen    KY17K2359753-A                A106 / L120   Provide Mr. Popeil an         Invoiced   Std      0.20     0.20      $285.00    $57.00
                             Case 0:18-cv-61513-JEM Document 25-3 Entered on FLSD Docket 08/28/2019 Page 9 of 51

Date         User              Matter Number                 Work Type     Description                  Invoice    Entry   Actual   Billable      Rate     Total
                                                                                                        Status     Type
                                                                           update on the progress of
                                                                           the case including status
                                                                           of discovery
11/27/2018   Beatriz Carta     KY17K2359753-A                A104 / L120   Review docket to             Invoiced   Std      0.30     0.30      $260.00    $78.00
                                                                           determine whether court
                                                                           had ruled on the pending
                                                                           motion and update notes
                                                                           in file
11/19/2018   Beatriz Carta     KY17K2359753-A                A107 / L120   Draft email to attorney      Invoiced   Std      0.30     0.30      $260.00    $78.00
                                                                           Belony regarding
                                                                           indemnity claims against
                                                                           Pioneer
11/14/2018   Beatriz Carta     KY17K2359753-A                A103 / L240   Draft notice of filing       Invoiced   Std      0.30     0.30      $260.00    $78.00
                                                                           affidavit including the
                                                                           calculations for the
                                                                           prejudgment interest
                                                                           request in the motion for
                                                                           final default judgment
11/14/2018   Beatriz Carta     KY17K2359753-A                A103 / L240   Draft Exhibit A to the       Invoiced   Std      0.40     0.40      $260.00   $104.00
                                                                           prejudgment interest
                                                                           affidavit, to include the
                                                                           calculations descriptions
                                                                           for the prejudgment
                                                                           interest requested in the
                                                                           motion for final default
                                                                           judgment
11/14/2018   Beatriz Carta     KY17K2359753-A                A103 / L240   Draft affidavit for Jon's    Invoiced   Std      1.40     1.40      $260.00   $364.00
                                                                           signature regarding
                                                                           providing calculations for
                                                                           the prejudgment portion
                                                                           of the motion for final
                                                                           default judgment
11/12/2018   Jonathan Cohen    KY17K2359753-A                A103 / L160   Prepare communication        Invoiced   Std      0.20     0.20      $285.00    $57.00
                                                                           to Pioneer counsel
                                                                           regarding resumption of
                                                                           settlement
11/12/2018   Beatriz Carta     KY17K2359753-A                A104 / L120   Review and analyze           Invoiced   Std      0.60     0.60      $260.00   $156.00
                                                                           documents in the file and
                                                                           docket to determine
                                                                           whether additional
                                                                           documents were received
                                                                           from county in response
                                                                           to public records request
11/12/2018   Beatriz Carta     KY17K2359753-A                A104 / L120   Review court docket to       Invoiced   Std      0.80     0.80      $260.00   $208.00
                             Case 0:18-cv-61513-JEM Document 25-3 Entered on FLSD Docket 08/28/2019 Page 10 of 51

Date         User               Matter Number                Work Type     Description                   Invoice    Entry   Actual   Billable      Rate     Total
                                                                                                         Status     Type
                                                                           confirm status of pending
                                                                           motion for final judgment
                                                                           of default and review local
                                                                           rules for the southern
                                                                           district of Florida to
                                                                           determine steps to take to
                                                                           have the Court rule on the
                                                                           motion.
10/15/2018   Jonathan Cohen     KY17K2359753-A               A103 / L120   Review and revise status      Invoiced   Std      1.40     1.40      $275.00   $385.00
                                                                           report for Mr. Popeil,
                                                                           specifically, regarding the
                                                                           Daikin claim resolution
                                                                           and the Koldaire litigation
                                                                           developments
10/08/2018   Tammy Kalasz       KY17K2359753-A               A110 / L110   Review docket and extract     Invoiced   Std      0.70     0.70      $135.00    $94.50
                                                                           all filings ( 13 docket
                                                                           entries) in the Daikin
                                                                           lawsuit against Pioneer
                                                                           and the United States Fire
                                                                           Insurance Company in
                                                                           preparation to provide
                                                                           update to the client
10/08/2018   Tammy Kalasz       KY17K2359753-A               A102 / L110   Research state and            Invoiced   Std      0.40     0.40      $135.00    $54.00
                                                                           federal courts to
                                                                           determine if Daikin has
                                                                           filed a lawsuit against
                                                                           Westchester Fire
                                                                           Insurance Company or
                                                                           any other other parties to
                                                                           determine whether there
                                                                           is additional exposure to
                                                                           the client
10/08/2018   Beatriz Carta      KY17K2359753-A               A103 / L120   Continue drafting             Invoiced   Std      1.75     1.80      $260.00   $468.00
                                                                           summary of case to
                                                                           provide status to client
                                                                           including the public
                                                                           records request summary
                                                                           and the Daikin file
                                                                           analysis, the settlement
                                                                           discussions
10/08/2018   Beatriz Carta      KY17K2359753-A               A103 / L120   Draft Koldaire portion of     Invoiced   Std      0.50     0.50      $260.00   $130.00
                                                                           case status summary for
                                                                           client update
10/08/2018   Beatriz Carta      KY17K2359753-A               A101 / L190   Prepare summary of case       Invoiced   Std      2.50     2.50      $260.00   $650.00
                                                                           and status for client
                             Case 0:18-cv-61513-JEM Document 25-3 Entered on FLSD Docket 08/28/2019 Page 11 of 51

Date         User               Matter Number                Work Type     Description                    Invoice    Entry   Actual   Billable      Rate     Total
                                                                                                          Status     Type
                                                                           including the federal court
                                                                           litigation, the Koldaire
                                                                           claim status and analysis
09/14/2018   Tammy Kalasz       KY17K2359753-A               A103 / L210   Draft fees and cost            Invoiced   Std      0.40     0.40      $135.00    $54.00
                                                                           portion of the motion for
                                                                           default judgment against
                                                                           Pioneer Construction and
                                                                           Dyan Miles
09/14/2018   Jonathan Cohen     KY17K2359753-A               A106 / L240   Telephone conference           Invoiced   Std      0.20     0.20      $285.00    $57.00
                                                                           with Mr. Popeil to discuss
                                                                           revisions to the affidavit
                                                                           relating to the ownership
                                                                           of Westchester
09/14/2018   Beatriz Carta      KY17K2359753-A               A103 / L250   Revise and finalize            Invoiced   Std      1.20     1.20      $260.00   $312.00
                                                                           attorneys' fees affidavit in
                                                                           support of motion for final
                                                                           default judgment
09/14/2018   Beatriz Carta      KY17K2359753-A               A103 / L250   Finalize proposed order        Invoiced   Std      0.60     0.60      $260.00   $156.00
                                                                           for the motion for final
                                                                           default judgment
09/14/2018   Beatriz Carta      KY17K2359753-A               A103 / L250   Revise, edit and finalize      Invoiced   Std      1.80     1.80      $260.00   $468.00
                                                                           motion for final default
                                                                           judgment including check
                                                                           citations to cases and
                                                                           record
09/14/2018   Beatriz Carta      KY17K2359753-A               A104 / L250   Review and finalize            Invoiced   Std      0.70     0.70      $260.00   $182.00
                                                                           pretrial statement of fact
                                                                           for filing with the court
09/14/2018   Beatriz Carta      KY17K2359753-A               A103 / L250   Revise and edit Chubb          Invoiced   Std      1.20     1.20      $260.00   $312.00
                                                                           Affidavit in support of
                                                                           motion for final default
                                                                           judgment
09/14/2018   Beatriz Carta      KY17K2359753-A               A103 / L250   Draft motion for final         Invoiced   Std      0.40     0.40      $260.00   $104.00
                                                                           default judgment to
                                                                           include prejudgment
                                                                           interest amount and
                                                                           revise claim for same
09/14/2018   Beatriz Carta      KY17K2359753-A               A103 / L250   Revise proposed order to       Invoiced   Std      0.70     0.70      $260.00   $182.00
                                                                           motion for final default
                                                                           judgment to include
                                                                           exoneration and specific
                                                                           performance claims
09/14/2018   Beatriz Carta      KY17K2359753-A               A103 / L250   Revise affidavit of fees in    Invoiced   Std      0.30     0.30      $260.00    $78.00
                         Case 0:18-cv-61513-JEM Document 25-3 Entered on FLSD Docket 08/28/2019 Page 12 of 51

Date         User             Matter Number              Work Type     Description                   Invoice    Entry   Actual   Billable      Rate     Total
                                                                                                     Status     Type
                                                                       support of motion for final
                                                                       default judgment to
                                                                       include Ms. Rivera's time
09/14/2018   Jonathan Cohen   KY17K2359753-A             A103 / L250   Review and revise             Invoiced   Std      0.30     0.30      $285.00    $85.50
                                                                       proposed final judgment
09/14/2018   Jonathan Cohen   KY17K2359753-A             A103 / L240   Review and revise Mr.         Invoiced   Std      1.40     1.40      $285.00   $399.00
                                                                       Popeil's affidavit to
                                                                       address loss exposure,
                                                                       allocated expenses,
                                                                       attorneys' fees and other
                                                                       edits
09/14/2018   Jonathan Cohen   KY17K2359753-A             A104 / L210   Evaluate whether service      Invoiced   Std      0.30     0.30      $285.00    $85.50
                                                                       of process on Pioneer
                                                                       was valid
09/14/2018   Jonathan Cohen   KY17K2359753-A             A103 / L240   Review and revise             Invoiced   Std      0.50     0.50      $285.00   $142.50
                                                                       proposed order in support
                                                                       of motion for default
                                                                       judgment
09/14/2018   Jonathan Cohen   KY17K2359753-A             A103 / L240   Review and revise fees        Invoiced   Std      0.90     0.90      $285.00   $256.50
                                                                       affidavit in support of
                                                                       motion for default
                                                                       judgment
09/14/2018   Jonathan Cohen   KY17K2359753-A             A103 / L240   Review and revise motion      Invoiced   Std      2.60     2.60      $285.00   $741.00
                                                                       for default judgment to
                                                                       clarify what damages
                                                                       arise from indemnification
                                                                       and what damages arise
                                                                       from obligation to deposit
                                                                       collateral
09/14/2018   Jonathan Cohen   KY17K2359753-A             A106 / L120   Prepare communication         Invoiced   Std      0.20     0.20      $285.00    $57.00
                                                                       to Mr. Popeil confirming
                                                                       direction received on
                                                                       telephone conference
09/14/2018   Jonathan Cohen   KY17K2359753-A             A106 / L120   Telephone conference          Invoiced   Std      0.30     0.30      $285.00    $85.50
                                                                       with Mr. Popeil regarding
                                                                       the budget, Tymetrix, and
                                                                       the motion for default
                                                                       judgment and affidavit
09/13/2018   Jonathan Cohen   KY17K2359753-A             A104 / L250   Evaluate the calculation of   Invoiced   Std      0.40     0.40      $285.00   $114.00
                                                                       prejudgment interest, loss
                                                                       adjustment expenses and
                                                                       differentiation between
                                                                       damages and collateral
                                                                       for purpose of finalizing
                             Case 0:18-cv-61513-JEM Document 25-3 Entered on FLSD Docket 08/28/2019 Page 13 of 51

Date         User               Matter Number                Work Type     Description                     Invoice    Entry   Actual   Billable      Rate     Total
                                                                                                           Status     Type
                                                                           the affidavit and motion
                                                                           for default judgment
09/13/2018   Tammy Kalasz       KY17K2359753-A               A103 / L210   Draft and file certificate of   Invoiced   Std      0.40     0.40      $135.00    $54.00
                                                                           service/mailing of the
                                                                           executed order on motion
                                                                           for clerk's default
09/13/2018   Beatriz Carta      KY17K2359753-A               A103 / L250   Revise motion and send to       Invoiced   Std      1.20     1.20      $260.00   $312.00
                                                                           JPC for his review to
                                                                           change damages
                                                                           amounts to differentiate
                                                                           between expected versus
                                                                           incurred losses
09/13/2018   Beatriz Carta      KY17K2359753-A               A103 / L250   Edit damages requested          Invoiced   Std      0.50     0.50      $260.00   $130.00
                                                                           in the motion for final
                                                                           default judgment to reflect
                                                                           new lawsuit (Koldaire)
                                                                           damages as expected
                                                                           losses
09/13/2018   Beatriz Carta      KY17K2359753-A               A103 / L250   Change affidavit to             Invoiced   Std      0.20     0.20      $260.00    $52.00
                                                                           affirmation for Popeil
                                                                           signature to confor to
                                                                           New Jersey State law
09/13/2018   Beatriz Carta      KY17K2359753-A               A102 / L250   Research New Jersey             Invoiced   Std      0.40     0.40      $260.00   $104.00
                                                                           statutes regarding
                                                                           affirmation for affidavit for
                                                                           Chubb affidavit in support
                                                                           of motion for final default
                                                                           judgment
09/13/2018   Beatriz Carta      KY17K2359753-A               A104 / L250   Determine amount of pre-        Invoiced   Std      0.70     0.70      $260.00   $182.00
                                                                           judgment interest for
                                                                           motion for final default
                                                                           judgment
09/13/2018   Beatriz Carta      KY17K2359753-A               A102 / L250   Research application of         Invoiced   Std      0.50     0.50      $260.00   $130.00
                                                                           prejudgment interest to
                                                                           the case at bar, when
                                                                           does it apply (reviewed 8
                                                                           cases) for motion for final
                                                                           judgment of default to
                                                                           determine proper way to
                                                                           calculate

09/13/2018   Beatriz Carta      KY17K2359753-A               A103 / L250   Draft proposed order for        Invoiced   Std      2.40     2.40      $260.00   $624.00
                                                                           filing with the court along
                                                                           with motion for final
                             Case 0:18-cv-61513-JEM Document 25-3 Entered on FLSD Docket 08/28/2019 Page 14 of 51

Date         User               Matter Number                Work Type     Description                    Invoice    Entry   Actual   Billable      Rate     Total
                                                                                                          Status     Type
                                                                           default judgment as per
                                                                           the local rules
09/13/2018   Beatriz Carta      KY17K2359753-A               A103 / L250   Continue drafting affidavit    Invoiced   Std      2.00     2.00      $260.00   $520.00
                                                                           for attorneys’ fees in
                                                                           support of motion for final
                                                                           default judgment to
                                                                           include allegations
                                                                           regarding attorneys, time
                                                                           spent on file and records
                                                                           custodian allegations
09/13/2018   Beatriz Carta      KY17K2359753-A               A103 / L250   Draft affidavit for            Invoiced   Std      1.50     1.50      $260.00   $390.00
                                                                           attorneys fees in support
                                                                           of motion for default final
                                                                           judgment
09/13/2018   Beatriz Carta      KY17K2359753-A               A103 / L250   Revise and edit motion for     Invoiced   Std      0.60     0.60      $260.00   $156.00
                                                                           final default judgment to
                                                                           incorporate JPC changes
                                                                           and include cites to
                                                                           affidavits

09/13/2018   Jonathan Cohen     KY17K2359753-A               A106 / L250   Advise Mr. Popeil on           Invoiced   Std      0.20     0.20      $285.00    $57.00
                                                                           status of the affidavit and
                                                                           motion for default
                                                                           judgment
09/13/2018   Jonathan Cohen     KY17K2359753-A               A104 / L240   Review and revise motion       Invoiced   Std      1.10     1.10      $285.00   $313.50
                                                                           for default final judgment
09/12/2018   Beatriz Carta      KY17K2359753-A               A103 / L250   Continue drafting motion       Invoiced   Std      1.10     1.10      $260.00   $286.00
                                                                           for final default judgment
                                                                           to Include claim for
                                                                           attorney's fees
09/12/2018   Beatriz Carta      KY17K2359753-A               A102 / L250   Research attorneys fees        Invoiced   Std      1.20     1.20      $260.00   $312.00
                                                                           for claims asserted in the
                                                                           motion for final default
                                                                           judgment including
                                                                           contractual indemnity to
                                                                           determine proper way to
                                                                           assert them in the motion
09/12/2018   Beatriz Carta      KY17K2359753-A               A103 / L250   Continue drafting motion       Invoiced   Std      2.20     2.20      $260.00   $572.00
                                                                           for final default judgment
                                                                           to Include exoneration
                                                                           claim allegations as they
                                                                           pertain to surety, including
                                                                           adding cites to record and
                                                                           affidavits
                             Case 0:18-cv-61513-JEM Document 25-3 Entered on FLSD Docket 08/28/2019 Page 15 of 51

Date         User               Matter Number                Work Type     Description                    Invoice    Entry   Actual   Billable      Rate     Total
                                                                                                          Status     Type
09/12/2018   Beatriz Carta      KY17K2359753-A               A102 / L250   Research exoneration as it     Invoiced   Std      0.90     0.90      $260.00   $234.00
                                                                           pertains to surety to
                                                                           include claim in motion
                                                                           for final judgment of
                                                                           default (reviewed 4 cases)
09/12/2018   Beatriz Carta      KY17K2359753-A               A103 / L250   Draft motion for final         Invoiced   Std      1.90     1.90      $260.00   $494.00
                                                                           judgment of default to
                                                                           include claim for quia
                                                                           timet and include cites to
                                                                           the record and affidavits
09/12/2018   Beatriz Carta      KY17K2359753-A               A102 / L250   Research quia timet cause      Invoiced   Std      0.90     0.90      $260.00   $234.00
                                                                           of action as it pertains to
                                                                           surety to include in the
                                                                           motion for final judgment
                                                                           of default (reviewed 4
                                                                           cases)
09/11/2018   Lisa Rivera        KY17K2359753-A               A104 / L120   Review impending answer        Invoiced   Std      0.10     0.10      $260.00    $26.00
                                                                           deadline and response
                                                                           strategy
09/11/2018   Jonathan Cohen     KY17K2359753-A               A104 / L250   Review requirements for        Invoiced   Std      0.50     0.50      $285.00   $142.50
                                                                           affidavits and verifications
                                                                           for purpose of the motion
                                                                           for default judgment
                                                                           affidavit
09/11/2018   Jonathan Cohen     KY17K2359753-A               A106 / L240   Telephone conference           Invoiced   Std      0.20     0.20      $285.00    $57.00
                                                                           with Mr. Popeil to discuss
                                                                           the affidavit for the
                                                                           motion for default
                                                                           judgment
09/11/2018   Beatriz Carta      KY17K2359753-A               A103 / L250   Incorporate common law         Invoiced   Std      1.50     1.50      $260.00   $390.00
                                                                           indemnity allegations into
                                                                           motion for default final
                                                                           judgment as per research
                                                                           and incorporate the facts
                                                                           and cites to complaint
                                                                           and affidavits
09/11/2018   Beatriz Carta      KY17K2359753-A               A102 / L250   Research common law            Invoiced   Std      0.60     0.60      $260.00   $156.00
                                                                           indemnity allegations as
                                                                           they pertain to a final
                                                                           judgment of default in
                                                                           claim by surety (reviewed
                                                                           4 cases)
09/11/2018   Beatriz Carta      KY17K2359753-A               A103 / L250   Incorporate cites to           Invoiced   Std      0.90     0.90      $260.00   $234.00
                                                                           complaint and affidavits
                             Case 0:18-cv-61513-JEM Document 25-3 Entered on FLSD Docket 08/28/2019 Page 16 of 51

Date         User               Matter Number                Work Type     Description                     Invoice    Entry   Actual   Billable      Rate     Total
                                                                                                           Status     Type
                                                                           to support allegations for
                                                                           contractual indemnity
                                                                           claim in the motion for
                                                                           final judgment of default

09/11/2018   Beatriz Carta      KY17K2359753-A               A103 / L250   Incorporate allegations of      Invoiced   Std      1.80     1.80      $260.00   $468.00
                                                                           contractual indemnity into
                                                                           final default judgment
                                                                           motion regarding claim
                                                                           for contractual indemnity
09/11/2018   Beatriz Carta      KY17K2359753-A               A102 / L250   Research contractual            Invoiced   Std      0.70     0.70      $260.00   $182.00
                                                                           indemnity to include
                                                                           allegations in the motion
                                                                           for entry of final default as
                                                                           it pertains to a surety
                                                                           claim
09/11/2018   Beatriz Carta      KY17K2359753-A               A103 / L250   Continue drafting affidavit     Invoiced   Std      3.50     3.50      $260.00   $910.00
                                                                           of Derek Popeil in support
                                                                           of motion for final default
                                                                           judgment to include facts
                                                                           related to damages and
                                                                           compare to allegations
                                                                           made in motion to make
                                                                           sure they correspond and
                                                                           are incorporated
09/11/2018   Jonathan Cohen     KY17K2359753-A               A101 / L120   Evaluate whether an             Invoiced   Std      0.30     0.30      $285.00    $85.50
                                                                           affidavit is needed for the
                                                                           motion for default
                                                                           judgment given the
                                                                           affidavit we prepared with
                                                                           the complaint
09/11/2018   Jonathan Cohen     KY17K2359753-A               A106 / L210   Prepare communication           Invoiced   Std      0.10     0.10      $285.00    $28.50
                                                                           to Mr. Popeil regarding
                                                                           motion for default
                                                                           judgment
09/11/2018   Jonathan Cohen     KY17K2359753-A               A104 / L240   Receipt and review of loss      Invoiced   Std      0.30     0.30      $285.00    $85.50
                                                                           reserves and paid losses
                                                                           in preparation of motion
                                                                           for default judgment
09/10/2018   Beatriz Carta      KY17K2359753-A               A103 / L250   Revise Chubb affidavit in       Invoiced   Std      0.40     0.40      $260.00   $104.00
                                                                           support of default final
                                                                           judgment to reflect
                                                                           damages and include
                                                                           lawsuit information
                             Case 0:18-cv-61513-JEM Document 25-3 Entered on FLSD Docket 08/28/2019 Page 17 of 51

Date         User               Matter Number                Work Type     Description                   Invoice    Entry   Actual   Billable      Rate     Total
                                                                                                         Status     Type
09/10/2018   Beatriz Carta      KY17K2359753-A               A103 / L250   Draft prejudgment portion     Invoiced   Std      0.20     0.20      $260.00    $52.00
                                                                           of memo to incorporate
                                                                           recently found case law
                                                                           regarding the date from
                                                                           which prejudgment
                                                                           interest accrues for the
                                                                           final judgment of default
09/10/2018   Beatriz Carta      KY17K2359753-A               A102 / L250   Research prejudgment          Invoiced   Std      0.40     0.40      $260.00   $104.00
                                                                           interest to include
                                                                           research in the motion for
                                                                           final default judgment
                                                                           (reviewed 4 cases)
09/10/2018   Beatriz Carta      KY17K2359753-A               A103 / L250   Draft motion - legal          Invoiced   Std      1.20     1.20      $260.00   $312.00
                                                                           standard and elements of
                                                                           cause of action for breach
                                                                           of indemnity agreement
                                                                           and breach of common
                                                                           law indemnity
09/10/2018   Beatriz Carta      KY17K2359753-A               A103 / L250   Continue drafting motion      Invoiced   Std      0.75     0.80      $260.00   $208.00
                                                                           for entry of final default
                                                                           judgment, to include facts
                                                                           related to motion
09/05/2018   Beatriz Carta      KY17K2359753-A               A102 / L110   Continue research             Invoiced   Std      2.75     2.80      $260.00   $728.00
                                                                           regarding what is required
                                                                           to file and prove claim for
                                                                           attorneys fees in an
                                                                           indemnity claim in motion
                                                                           for entry of final default
                                                                           judgment (reviewed 24
                                                                           cases)
09/04/2018   Tammy Kalasz       KY17K2359753-A               A108 / L190   Prepare correspondence        Invoiced   Std      0.40     0.40      $135.00    $54.00
                                                                           to Pioneer Construction
                                                                           Management Services Inc.
                                                                           and Dyan Miles with
                                                                           enclosures of the filed
                                                                           and executed copy of the
                                                                           motion for clerk's default
09/04/2018   Jonathan Cohen     KY17K2359753-A               A101 / L240   Evaluate next                 Invoiced   Std      0.30     0.30      $285.00    $85.50
                                                                           recommended action
                                                                           following entry of clerk's
                                                                           default
08/31/2018   Jonathan Cohen     KY17K2359753-A               A103 / L120   Receive and review the        Invoiced   Std      0.50     0.50      $285.00   $142.50
                                                                           motion for clerk's default
                                                                           to revise the allegations
                                                                           and the exhibits
                         Case 0:18-cv-61513-JEM Document 25-3 Entered on FLSD Docket 08/28/2019 Page 18 of 51

Date         User             Matter Number              Work Type     Description                     Invoice    Entry   Actual   Billable      Rate     Total
                                                                                                       Status     Type
08/31/2018   Tammy Kalasz     KY17K2359753-A             A103 / L210   Revise motion for clerk's       Invoiced   Std      0.40     0.40      $135.00    $54.00
                                                                       default by inserting the
                                                                       rule and language
                                                                       requiring the certificate of
                                                                       military affidavit and
                                                                       submit to the court
08/31/2018   Jonathan Cohen   KY17K2359753-A             A106 / L120   Prepare communication           Invoiced   Std      0.30     0.30      $285.00    $85.50
                                                                       to Mr. Popeil regarding
                                                                       update to the Koldaire
                                                                       action, in particular,
                                                                       responding to the
                                                                       complaint
08/30/2018   Tammy Kalasz     KY17K2359753-A             A104 / L190   Receive and review              Invoiced   Std      0.20     0.20      $135.00    $27.00
                                                                       certified copy of the non-
                                                                       active duty status
                                                                       certificate of Dyan Miles
08/29/2018   Tammy Kalasz     KY17K2359753-A             A108 / L110   Multiple communications         Invoiced   Std      0.30     0.30      $135.00    $40.50
                                                                       with the Department of
                                                                       Defense Manpower Data
                                                                       Center and request copy
                                                                       of certified copy of
                                                                       affidavit of active duty for
                                                                       Dyan Miles in preparation
                                                                       for filing motion for clerk's
                                                                       default
08/28/2018   Tammy Kalasz     KY17K2359753-A             A103 / L210   Draft motion for clerk's        Invoiced   Std      1.10     1.10      $135.00   $148.50
                                                                       default against Pioneer
                                                                       Construction Company
                                                                       and Dyan Miles for
                                                                       failure to answer or
                                                                       otherwise respond to
                                                                       Westchester's Complaint
08/28/2018   Tammy Kalasz     KY17K2359753-A             A103 / L210   Review client file and          Invoiced   Std      0.40     0.40      $135.00    $54.00
                                                                       chronology of events in
                                                                       preparation to draft
                                                                       motion for clerk's default
                                                                       against Pioneer
                                                                       Construction and Dyan
                                                                       Miles
08/27/2018   Jonathan Cohen   KY17K2359753-A             A106 / L250   Exchange                        Invoiced   Std      0.20     0.20      $285.00    $57.00
                                                                       communications with Mr.
                                                                       Popeil regarding filing a
                                                                       motion or clerk's default
08/27/2018   Jonathan Cohen   KY17K2359753-A             A104 / L250   Review the two returns of       Invoiced   Std      0.20     0.20      $285.00    $57.00
                                                                       service filed in preparation
                             Case 0:18-cv-61513-JEM Document 25-3 Entered on FLSD Docket 08/28/2019 Page 19 of 51

Date         User               Matter Number                Work Type     Description                  Invoice    Entry   Actual   Billable      Rate     Total
                                                                                                        Status     Type
                                                                           of motion for clerk's
                                                                           default
08/25/2018   Jonathan Cohen     KY17K2359753-A               A101 / L120   Identify documents to        Invoiced   Std      0.40     0.40      $285.00   $114.00
                                                                           request from Broward
                                                                           County in a public records
                                                                           request
08/22/2018   Beatriz Carta      KY17K2359753-A               A108 / L110   Call Broward County          Invoiced   Std      0.25     0.30      $260.00    $78.00
                                                                           regarding the contract
                                                                           documents related to
                                                                           Hollywood Library Project
                                                                           Public Records request
                                                                           and prepare memo to file
08/09/2018   Jonathan Cohen     KY17K2359753-A               A106 / L120   Telephone conference         Invoiced   Std      0.40     0.40      $285.00   $114.00
                                                                           with Mr. Popeil regarding
                                                                           Pioneer settlement offer
                                                                           and recommended next
                                                                           action
08/01/2018   Jonathan Cohen     KY17K2359753-A               A104 / L190   Receive and review           Invoiced   Std      0.10     0.10      $285.00    $28.50
                                                                           correspondence from
                                                                           Attorney Anderson
                                                                           regarding US Fire’s
                                                                           position re: payment of
                                                                           Daikin Applied’s bond
                                                                           claim, enforce the
                                                                           payment bond claim
                                                                           against US Fire,
                                                                           Westchester Fire
                                                                           Insurance Co., and
                                                                           Pioneer Construction
08/01/2018   Tammy Kalasz       KY17K2359753-A               A108 / L190   Receive and review return    Invoiced   Std      0.20     0.20      $135.00    $27.00
                                                                           of service of the
                                                                           summons and complaint
                                                                           to Dyan Miles
08/01/2018   Tammy Kalasz       KY17K2359753-A               A108 / L190   Receive and review return    Invoiced   Std      0.20     0.20      $135.00    $27.00
                                                                           of service of the
                                                                           summons and complaint
                                                                           to Pioneer Construction
                                                                           Management Services Inc.
07/26/2018   Tammy Kalasz       KY17K2359753-A               A108 / L190   Receive and review return    Invoiced   Std      0.10     0.10      $135.00    $13.50
                                                                           of attempt of service of
                                                                           the summons and
                                                                           complaint to Dyan Miles
07/26/2018   Tammy Kalasz       KY17K2359753-A               A108 / L190   Receive and review return    Invoiced   Std      0.10     0.10      $135.00    $13.50
                                                                           of attempt of service of
                             Case 0:18-cv-61513-JEM Document 25-3 Entered on FLSD Docket 08/28/2019 Page 20 of 51

Date         User               Matter Number                Work Type     Description                    Invoice    Entry   Actual   Billable      Rate     Total
                                                                                                          Status     Type
                                                                           the summons and
                                                                           complaint to Pioneer
                                                                           Construction
                                                                           Management Services Inc.
07/23/2018   Tammy Kalasz       KY17K2359753-A               A108 / L140   Prepare communication          Invoiced   Std      0.30     0.30      $135.00    $40.50
                                                                           to process server
                                                                           requesting service of
                                                                           summons and complaint
                                                                           for Pioneer Construction
                                                                           and Dyan Miles
07/23/2018   Jonathan Cohen     KY17K2359753-A               A106 / L120   Telephone conference           Invoiced   Std      0.50     0.50      $285.00   $142.50
                                                                           with Ms. Rice regarding
                                                                           the Daikin strategy after
                                                                           the Firm's review of the
                                                                           Broward County file
                                                                           received through the
                                                                           public records request
07/20/2018   Jonathan Cohen     KY17K2359753-A               A111 / L120   Review and revise              Invoiced   Std      1.60     1.60      $285.00   $456.00
                                                                           memorandum of law
                                                                           addressing whether
                                                                           Westchester is liable to
                                                                           Daikin
07/19/2018   Beatriz Carta      KY17K2359753-A               A104 / L110   Analysis of the facts of a     Invoiced   Std      2.10     2.10      $260.00   $546.00
                                                                           Middle District of Florida
                                                                           case concerning the
                                                                           effective date of the bond
                                                                           and its applicability to the
                                                                           Pioneer facts where
                                                                           Pioneer obtained a bond
                                                                           from U.S. Fire and
                                                                           whether the issuance of
                                                                           the bond was related to
                                                                           the a new contract bid
                                                                           and/or a result of
                                                                           provision 27.1 of the
                                                                           contract and draft section
                                                                           in memorandum
07/19/2018   Beatriz Carta      KY17K2359753-A               A104 / L110   Draft summary and              Invoiced   Std      2.00     2.00      $260.00   $520.00
                                                                           analysis portion of the
                                                                           memorandum of law
                                                                           regarding Westchester's
                                                                           liability for the Daikin
                                                                           claim asserted against the
                                                                           bond in the Hollywood
                                                                           library project
                             Case 0:18-cv-61513-JEM Document 25-3 Entered on FLSD Docket 08/28/2019 Page 21 of 51

Date         User               Matter Number                Work Type     Description                    Invoice    Entry   Actual   Billable      Rate     Total
                                                                                                          Status     Type
07/19/2018   Beatriz Carta      KY17K2359753-A               A103 / L110   Revise and edit factual        Invoiced   Std      1.50     1.50      $260.00   $390.00
                                                                           portion citing documents
                                                                           to ensure accuracy in the
                                                                           memorandum of law
                                                                           regarding Westchester's
                                                                           liability on the bond
                                                                           related to Daikin's claim
07/18/2018   Beatriz Carta      KY17K2359753-A               A102 / L120   Research Effective date of     Invoiced   Std      1.30     1.30      $260.00   $338.00
                                                                           bond language and review
                                                                           13 cases related to search
                                                                           and draft case law portion
                                                                           of memorandum to
                                                                           include relevant case
                                                                           related to effective
                                                                           duration of the bond and
                                                                           whether Westchester is
                                                                           liable to Daikin

07/18/2018   Beatriz Carta      KY17K2359753-A               A104 / L110   Continue to review             Invoiced   Std      0.04     0.10      $260.00    $26.00
                                                                           documents received from
                                                                           County and language in
                                                                           the original contract
                                                                           documents to determine
                                                                           whether Westchester is
                                                                           liable to Daikin and insert
                                                                           conclusion of analysis in
                                                                           draft of memorandum to
                                                                           determine Pioneer's
                                                                           liablity to Daikin under the
                                                                           terms of the Bond
07/18/2018   Beatriz Carta      KY17K2359753-A               A104 / L110   Analyze documents              Invoiced   Std      2.70     2.70      $260.00   $702.00
                                                                           received from County
                                                                           including the bid
                                                                           submittals and contracts
                                                                           for the Hollywood Library
                                                                           Project and insert into
                                                                           chronology as part of
                                                                           analysis and synthesis of
                                                                           facts to determine
                                                                           whether the bond issued
                                                                           by Westchester was in
                                                                           effective at the time of the
                                                                           Daikin claim on the
                                                                           Hollywood Library Project
07/18/2018   Jonathan Cohen     KY17K2359753-A               A104 / L190   Review case law for            Invoiced   Std      0.20     0.20      $285.00    $57.00
                                                                           opinions on whether a
                             Case 0:18-cv-61513-JEM Document 25-3 Entered on FLSD Docket 08/28/2019 Page 22 of 51

Date         User               Matter Number                Work Type     Description                   Invoice    Entry   Actual   Billable      Rate     Total
                                                                                                         Status     Type
                                                                           surety is liable after a
                                                                           bond has expired for
                                                                           purpose of advising client
07/17/2018   Tammy Kalasz       KY17K2359753-A               A108 / L110   Teleconference with           Invoiced   Std      0.20     0.20      $135.00    $27.00
                                                                           process server to
                                                                           determine service to both
                                                                           addresses for Pioneer
                                                                           Construction and Dyan
                                                                           Miles
07/12/2018   Tammy Kalasz       KY17K2359753-A               A111 / L190   Receive and review            Invoiced   Std      0.30     0.30      $135.00    $40.50
                                                                           Broward County Public
                                                                           Records response to the
                                                                           records request to confirm
                                                                           receipt of agreement,
                                                                           purchase order,
                                                                           performance bond,
                                                                           submission of invitation
                                                                           to bid, price proposal and
                                                                           application for payment
07/12/2018   Jonathan Cohen     KY17K2359753-A               A111 / L120   Telephone conference          Invoiced   Std      0.20     0.20      $285.00    $57.00
                                                                           with Ms. Rice regarding
                                                                           update on receipt of
                                                                           Broward County
                                                                           documents and
                                                                           recommended next action
                                                                           regarding the proposed
                                                                           settlement with Pioneer
07/12/2018   Jonathan Cohen     KY17K2359753-A               A111 / L110   Prepare communication         Invoiced   Std      0.40     0.40      $285.00   $114.00
                                                                           to Pioneer's counsel
                                                                           confirming telephone
                                                                           conference from July 11
                                                                           where PIoneer's counsel
                                                                           agreed to secure sworn
                                                                           financial statements,
                                                                           provide proof of deposit
                                                                           of funds per the proposed
                                                                           settlement and proposed
                                                                           how to handle the Daikin
                                                                           claim
07/09/2018   Beatriz Carta      KY17K2359753-A               A103 / L210   Finalize waivers of service   Invoiced   Std      0.02     0.10      $260.00    $26.00
                                                                           of process and notices for
                                                                           defendants Pioneer
                                                                           Construction
                                                                           Management Services,
                                                                           Inc. and Dyan Ruel Miles
                             Case 0:18-cv-61513-JEM Document 25-3 Entered on FLSD Docket 08/28/2019 Page 23 of 51

Date         User               Matter Number                Work Type     Description                  Invoice    Entry   Actual   Billable      Rate     Total
                                                                                                        Status     Type
07/09/2018   Beatriz Carta      KY17K2359753-A               A103 / L210   Draft corporate              Invoiced   Std      0.80     0.80      $260.00   $208.00
                                                                           disclosures for
                                                                           Westchester Fire
                                                                           Insurance Company to
                                                                           include the corporate
                                                                           factual allegations
07/06/2018   Jonathan Cohen     KY17K2359753-A               A111 / L110   Update case summary          Invoiced   Std      0.20     0.20      $285.00    $57.00
                                                                           following telephone
                                                                           conference with Ms. Rice
                                                                           to discuss Pioneer's
                                                                           payment proposal and the
                                                                           lawsuit filed against them
07/06/2018   Jonathan Cohen     KY17K2359753-A               A111 / L120   Telephone conference         Invoiced   Std      0.20     0.20      $285.00    $57.00
                                                                           with Ms. Rice to discuss
                                                                           Pioneer's payment
                                                                           proposal and the lawsuit
                                                                           filed against them
07/06/2018   Jonathan Cohen     KY17K2359753-A               A111 / L190   Receive and review           Invoiced   Std      0.10     0.10      $285.00    $28.50
                                                                           correspondence from
                                                                           Melissa Rice regarding
                                                                           attached disclosure
                                                                           statement, contract
                                                                           balances for Broward and
                                                                           Miami projects, amount
                                                                           for good faith negotiation
07/06/2018   Beatriz Carta      KY17K2359753-A               A103 / L210   Begin drafting corporate     Invoiced   Std      0.70     0.70      $260.00   $182.00
                                                                           disclosure statement for
                                                                           Westchester Fire
                                                                           Insurance Company
07/06/2018   Beatriz Carta      KY17K2359753-A               A102 / L210   Research Federal Rules of    Invoiced   Std      0.30     0.30      $260.00    $78.00
                                                                           Civil Procedure, review
                                                                           court order and confirm
                                                                           time for filing corporate
                                                                           disclosures
07/05/2018   Jonathan Cohen     KY17K2359753-A               A111 / L110   Update case summary for      Invoiced   Std      0.20     0.20      $285.00    $57.00
                                                                           following telephone
                                                                           conference with opposing
                                                                           counsel regarding
                                                                           payment plan and lawsuit
07/05/2018   Jonathan Cohen     KY17K2359753-A               A111 / L120   Telephone conference         Invoiced   Std      0.20     0.20      $285.00    $57.00
                                                                           with opposing counsel
                                                                           regarding payment plan
                                                                           and lawsuit
07/04/2018   Tammy Kalasz       KY17K2359753-A               A104 / L110   Review and compile           Invoiced   Std      0.30     0.30      $135.00    $40.50
                             Case 0:18-cv-61513-JEM Document 25-3 Entered on FLSD Docket 08/28/2019 Page 24 of 51

Date         User               Matter Number                Work Type     Description                    Invoice    Entry   Actual   Billable      Rate     Total
                                                                                                          Status     Type
                                                                           outstanding of legal fees
                                                                           in preparation to insert
                                                                           into the complaint
07/03/2018   Beatriz Carta      KY17K2359753-A               A103 / L210   Final review of complaint,     Invoiced   Std      1.20     1.20      $260.00   $312.00
                                                                           affidavit and exhibits prior
                                                                           to filing
07/03/2018   Beatriz Carta      KY17K2359753-A               A103 / L210   Draft notices of waiver of     Invoiced   Std      1.00     1.00      $260.00   $260.00
                                                                           service pursuant to the
                                                                           Federal Rule of Civil
                                                                           Procedure for defendants
                                                                           Pioneer Construction and
                                                                           Dyan Ruel Miles
07/03/2018   Beatriz Carta      KY17K2359753-A               A102 / L210   Research procedure for         Invoiced   Std      0.80     0.80      $260.00   $208.00
                                                                           waiver of summons under
                                                                           federal rules as well as
                                                                           local rules for the
                                                                           Southern District of
                                                                           Florida
07/03/2018   Beatriz Carta      KY17K2359753-A               A103 / L210   Draft civil cover sheet for    Invoiced   Std      0.20     0.20      $260.00    $52.00
                                                                           filing with the complaint
07/03/2018   Beatriz Carta      KY17K2359753-A               A103 / L210   Draft summons for              Invoiced   Std      0.70     0.70      $260.00   $182.00
                                                                           defendants Pioneer
                                                                           Construction and Dyan
                                                                           Ruel Miles
07/02/2018   Jonathan Cohen     KY17K2359753-A               A104 / L190   Receive and review             Invoiced   Std      0.10     0.10      $285.00    $28.50
                                                                           correspondence from
                                                                           Mellisa Rice regarding
                                                                           attached Johnson control
                                                                           proof of claim for review
07/02/2018   Beatriz Carta      KY17K2359753-A               A103 / L210   Final review and edit of       Invoiced   Std      1.20     1.20      $260.00   $312.00
                                                                           complaint and affidavit for
                                                                           filing
07/02/2018   Beatriz Carta      KY17K2359753-A               A103 / L210   Compare final exhibits         Invoiced   Std      2.25     2.30      $260.00   $598.00
                                                                           with allegations in the
                                                                           complaint and affidavit to
                                                                           confirm accuracy of
                                                                           allegations and exhibits
                                                                           attached to Affidavit of
                                                                           Melissa Rice
07/02/2018   Beatriz Carta      KY17K2359753-A               A104 / L210   Review exhibits in file to     Invoiced   Std      2.25     2.30      $260.00   $598.00
                                                                           confirm all are properly in
                                                                           the file and obtain missing
                                                                           exhibits to Affidavit of
                                                                           Melissa Rice to prepare
                             Case 0:18-cv-61513-JEM Document 25-3 Entered on FLSD Docket 08/28/2019 Page 25 of 51

Date         User               Matter Number                Work Type     Description                    Invoice    Entry   Actual   Billable      Rate     Total
                                                                                                          Status     Type
                                                                           affidavit for filing along
                                                                           with complaint
07/01/2018   Jonathan Cohen     KY17K2359753-A               A104 / L120   Review Johnson Controls        Invoiced   Std      0.32     0.40      $285.00   $114.00
                                                                           Tree Tops proof of claim
                                                                           and note that it is
                                                                           incomplete, which is
                                                                           important because it will
                                                                           be an exhibit to the
                                                                           affidavit
07/01/2018   Jonathan Cohen     KY17K2359753-A               A107 / L190   Receive and review             Invoiced   Std      0.10     0.10      $285.00    $28.50
                                                                           correspondence from
                                                                           Attorney Anderson
                                                                           regarding job order
                                                                           contract, claim amount,
                                                                           names of sureties
                                                                           involved
06/28/2018   Beatriz Carta      KY17K2359753-A               A104 / L210   Review exhibits to             Invoiced   Std      2.50     2.50      $260.00   $650.00
                                                                           affidavit of Melissa Rice
                                                                           to determine whether all
                                                                           exhibits in file ready for
                                                                           filing
06/28/2018   Beatriz Carta      KY17K2359753-A               A103 / L210   Review draft complaint         Invoiced   Std      0.75     0.80      $260.00   $208.00
                                                                           and finalize for filing
06/28/2018   Beatriz Carta      KY17K2359753-A               A103 / L210   Review and make final          Invoiced   Std      0.50     0.50      $260.00   $130.00
                                                                           edits to affidavit of
                                                                           Melissa Rice for filing
06/27/2018   Jonathan Cohen     KY17K2359753-A               A106 / L190   Receive and review             Invoiced   Std      0.10     0.10      $285.00    $28.50
                                                                           correspondence from
                                                                           Melissa Rice regarding
                                                                           execution and filing of
                                                                           affidavit
06/19/2018   Tammy Kalasz       KY17K2359753-A               A107 / L190   Prepare correspondence         Invoiced   Std      0.20     0.20      $135.00    $27.00
                                                                           with attached final
                                                                           demand letter, complaint
                                                                           draft and complaint
                                                                           exhibits to Attorney
                                                                           Belony in an effort to
                                                                           resolve before the filing of
                                                                           the complaint
06/19/2018   Beatriz Carta      KY17K2359753-A               A103 / L190   Finalize demand letter to      Invoiced   Std      0.40     0.40      $260.00   $104.00
                                                                           attorney Belony, and
                                                                           confirm claims asserted
                                                                           against Westchester
                                                                           related to Pioneer
                             Case 0:18-cv-61513-JEM Document 25-3 Entered on FLSD Docket 08/28/2019 Page 26 of 51

Date         User               Matter Number                Work Type     Description                    Invoice    Entry   Actual   Billable      Rate     Total
                                                                                                          Status     Type
                                                                           Construction
06/18/2018   Jonathan Cohen     KY17K2359753-A               A106 / L210   Receipt and review of Ms.      Invoiced   Std      0.20     0.20      $285.00    $57.00
                                                                           Rice's comments to the
                                                                           cover letter, complaint and
                                                                           affidavit
06/18/2018   Jonathan Cohen     KY17K2359753-A               A103 / L110   Update to case summary         Invoiced   Std      0.10     0.10      $285.00    $28.50
                                                                           following telephone
                                                                           conference with Ms. Rice
                                                                           regarding edits to the
                                                                           cover letter, complaint and
                                                                           affidavit
06/18/2018   Jonathan Cohen     KY17K2359753-A               A106 / L210   Telephone conference           Invoiced   Std      0.10     0.10      $285.00    $28.50
                                                                           with Ms. Rice to discuss
                                                                           revisions to the cover
                                                                           letter, complaint and
                                                                           affidavit
06/18/2018   Beatriz Carta      KY17K2359753-A               A107 / L110   Review and revise Exhibit      Invoiced   Std      0.40     0.40      $260.00   $104.00
                                                                           A to the Complaint, the
                                                                           affidavit of Chubb claims
                                                                           representative, to correct
                                                                           exhibit numbers, which
                                                                           affidavit is to be included
                                                                           as part of an exhibit to the
                                                                           demand letter to attorney
                                                                           Belony
06/18/2018   Beatriz Carta      KY17K2359753-A               A103 / L210   Revise Pioneer complaint       Invoiced   Std      0.80     0.80      $260.00   $208.00
                                                                           to combine Marmich/
                                                                           Trane claims to more
                                                                           accurately portray the
                                                                           claim as provided for in
                                                                           the documents that will be
                                                                           filed with the Court
06/18/2018   Beatriz Carta      KY17K2359753-A               A103 / L190   Finalize demand letter to      Invoiced   Std      1.00     1.00      $260.00   $260.00
                                                                           Belony along with
                                                                           complaint and affidavit
                                                                           and send to client for
                                                                           review
06/18/2018   Beatriz Carta      KY17K2359753-A               A103 / L210   Revise complaint against       Invoiced   Std      0.30     0.30      $260.00    $78.00
                                                                           Pioneer to include
                                                                           comments from client
06/16/2018   Jonathan Cohen     KY17K2359753-A               A103 / L210   Review and revise              Invoiced   Std      0.20     0.20      $285.00    $57.00
                                                                           indemnity complaint for
                                                                           the Daikin claim to provide
                                                                           more detail on the North
                             Case 0:18-cv-61513-JEM Document 25-3 Entered on FLSD Docket 08/28/2019 Page 27 of 51

Date         User               Matter Number                Work Type     Description                    Invoice    Entry   Actual   Billable      Rate     Total
                                                                                                          Status     Type
                                                                           Judicial Cooling tower
                                                                           project
06/15/2018   Jonathan Cohen     KY17K2359753-A               A106 / L210   Prepare communication          Invoiced   Std      0.10     0.10      $285.00    $28.50
                                                                           to Ms. Rice regarding
                                                                           revised complaint and
                                                                           affidavit
06/15/2018   Jonathan Cohen     KY17K2359753-A               A104 / L210   Review and revise cover        Invoiced   Std      0.20     0.20      $285.00    $57.00
                                                                           letter to accompany
                                                                           complaint
06/15/2018   Beatriz Carta      KY17K2359753-A               A103 / L110   Revise demand letter to        Invoiced   Std      0.80     0.80      $260.00   $208.00
                                                                           Belony to streamline it
                                                                           and add more information
                                                                           regarding prior letters sent
                                                                           to Pioneer from
                                                                           Westchester to more
                                                                           accurately portray facts of
                                                                           the case
06/15/2018   Beatriz Carta      KY17K2359753-A               A103 / L110   Draft demand letter to         Invoiced   Std      1.10     1.10      $260.00   $286.00
                                                                           Pioneer incorporating
                                                                           revised complaint and
                                                                           affidavit, requesting
                                                                           payment terms
06/15/2018   Beatriz Carta      KY17K2359753-A               A103 / L210   Revise affidavit of Chubb      Invoiced   Std      0.80     0.80      $260.00   $208.00
                                                                           claims specialist to
                                                                           accompany complaint to
                                                                           include documents
                                                                           related to Daikin claim
06/15/2018   Beatriz Carta      KY17K2359753-A               A103 / L210   Revise Westchester             Invoiced   Std      1.50     1.50      $260.00   $390.00
                                                                           complaint against Pioneer
                                                                           to include factual
                                                                           allegations related to the
                                                                           Daikin claim
06/13/2018   Jonathan Cohen     KY17K2359753-A               A106 / L120   Telephone conference           Invoiced   Std      0.30     0.30      $285.00    $85.50
                                                                           with Ms. Rice regarding
                                                                           conversation with Daikin's
                                                                           counsel and next
                                                                           recommended action
06/10/2018   Jonathan Cohen     KY17K2359753-A               A107 / L110   Telephone conference           Invoiced   Std      0.20     0.20      $285.00    $57.00
                                                                           with Dakin’s counsel
                                                                           regarding Dakin’s claim
06/08/2018   Beatriz Carta      KY17K2359753-A               A102 / L210   Continue drafting memo         Invoiced   Std      0.80     0.80      $260.00   $208.00
                                                                           to file regarding analysis
                                                                           of whether Daikin is
                                                                           entitled to payment under
                             Case 0:18-cv-61513-JEM Document 25-3 Entered on FLSD Docket 08/28/2019 Page 28 of 51

Date         User               Matter Number                Work Type     Description                   Invoice    Entry   Actual   Billable      Rate     Total
                                                                                                         Status     Type
                                                                           the Bond and effective
                                                                           date of the Bond to
                                                                           include relevant case law
                                                                           and statutory language in
                                                                           Sec. 255.05 Fla. Stat. (2
                                                                           cases)
06/08/2018   Beatriz Carta      KY17K2359753-A               A104 / L110   Continue drafting             Invoiced   Std      0.70     0.70      $260.00   $182.00
                                                                           chronology of events
                                                                           based on the documents
                                                                           in the file to facilitate
                                                                           analysis of whether Daikin
                                                                           is entitled to payment
                                                                           under the Bond
06/08/2018   Beatriz Carta      KY17K2359753-A               A104 / L120   Continue to research case     Invoiced   Std      0.30     0.30      $260.00    $78.00
                                                                           law, reviewed two cases,
                                                                           regarding interpretation of
                                                                           Sec. 255.05 furnishing of
                                                                           materials to worksite to
                                                                           determine whether Daikin
                                                                           is entitled to payment
                                                                           under the Bond
06/08/2018   Beatriz Carta      KY17K2359753-A               A104 / L110   Review Sec. 255.05 Fla.       Invoiced   Std      0.40     0.40      $260.00   $104.00
                                                                           Stat. language and
                                                                           research interpretation of
                                                                           the statute for purposes
                                                                           of furnishing materials to
                                                                           site and effective date of
                                                                           Bond to determine
                                                                           whether Daikin is entitled
                                                                           to payment under the
                                                                           Bond, reviewed 3 cases
06/08/2018   Beatriz Carta      KY17K2359753-A               A104 / L110   Draft chronology of           Invoiced   Std      1.10     1.10      $260.00   $286.00
                                                                           documents in file outlining
                                                                           the Daikin timeline to
                                                                           analyze whether it is
                                                                           entitled to payment under
                                                                           the Bond
06/08/2018   Beatriz Carta      KY17K2359753-A               A104 / L120   Review Bond language          Invoiced   Std      0.30     0.30      $260.00    $78.00
                                                                           regarding effective date
                                                                           and duration and
                                                                           incorporate the language
                                                                           into memorandum
                                                                           analyzing whether Daikin
                                                                           is entitled to payment
                                                                           under the Bond
                             Case 0:18-cv-61513-JEM Document 25-3 Entered on FLSD Docket 08/28/2019 Page 29 of 51

Date         User               Matter Number                Work Type     Description                   Invoice    Entry   Actual   Billable      Rate     Total
                                                                                                         Status     Type
06/08/2018   Beatriz Carta      KY17K2359753-A               A102 / L110   Continue researching          Invoiced   Std      0.20     0.20      $260.00    $52.00
                                                                           case law, reviewed one
                                                                           case regarding bond
                                                                           effective date to
                                                                           determine whether Daikin
                                                                           is entitled to payment
                                                                           under the Bond
06/07/2018   Jonathan Cohen     KY17K2359753-A               A106 / L190   Receive and review            Invoiced   Std      0.10     0.10      $285.00    $28.50
                                                                           correspondence from
                                                                           Melissa Rice regarding
                                                                           public records request
06/07/2018   Beatriz Carta      KY17K2359753-A               A103 / L110   Begin drafting                Invoiced   Std      0.60     0.60      $260.00   $156.00
                                                                           memorandum regarding
                                                                           effective date of bond and
                                                                           whether Westchester is
                                                                           liable to Daikin for the
                                                                           claim seeking
                                                                           reimbursement for
                                                                           materials furnished after
                                                                           the date the second
                                                                           contract extension
                                                                           terminated
06/07/2018   Beatriz Carta      KY17K2359753-A               A104 / L110   Research case law             Invoiced   Std      0.40     0.40      $260.00   $104.00
                                                                           regarding effective date of
                                                                           bond to determine
                                                                           whether Westchester is
                                                                           liable for the payment of
                                                                           Daikin's claim against the
                                                                           payment bond issued for
                                                                           the Hollywood Library
                                                                           Project; reviewed five
                                                                           cases as part of research
06/07/2018   Beatriz Carta      KY17K2359753-A               A104 / L110   Review language in            Invoiced   Std      0.30     0.30      $260.00    $78.00
                                                                           payment bond issued by
                                                                           Westchester Fire to
                                                                           Pioneer Construction for
                                                                           the Hollywood Library
                                                                           Project to determine
                                                                           effective date of bond and
                                                                           whether Daikin has
                                                                           asserted a valid claim
                                                                           even though it delivered
                                                                           the materials after May
                                                                           2017, the date the
                                                                           contract extension for the
                                                                           project under the bond
                             Case 0:18-cv-61513-JEM Document 25-3 Entered on FLSD Docket 08/28/2019 Page 30 of 51

Date         User               Matter Number                Work Type     Description                    Invoice    Entry   Actual   Billable      Rate     Total
                                                                                                          Status     Type
                                                                           expired
06/07/2018   Beatriz Carta      KY17K2359753-A               A108 / L110   Finalize and mail out          Invoiced   Std      0.30     0.30      $260.00    $78.00
                                                                           public records request to
                                                                           Broward County to obtain
                                                                           documents related to the
                                                                           Hollywood Library Project
                                                                           to determine whether
                                                                           Westchester is liable to
                                                                           Daikin under the Bond
06/07/2018   Beatriz Carta      KY17K2359753-A               A102 / L110   Research Sec. 255 Fla.         Invoiced   Std      0.80     0.80      $260.00   $208.00
                                                                           Stat. and when liability for
                                                                           a claim accrues on a
                                                                           payment bond, reviewed 8
                                                                           cases
06/07/2018   Beatriz Carta      KY17K2359753-A               A108 / L110   Edit public records            Invoiced   Std      0.10     0.10      $260.00    $26.00
                                                                           request letter to Broward
                                                                           County to include a more
                                                                           generalize request for
                                                                           underlying contract
                                                                           documents related to the
                                                                           Hollywood Library Project
06/07/2018   Beatriz Carta      KY17K2359753-A               A108 / L110   Draft, edit and finalize       Invoiced   Std      1.10     1.10      $260.00   $286.00
                                                                           public records request
                                                                           letter to Broward County
                                                                           requesting records related
                                                                           to the Hollywood Library
                                                                           Project
06/07/2018   Beatriz Carta      KY17K2359753-A               A103 / L110   Determine proper agency        Invoiced   Std      0.30     0.30      $260.00    $78.00
                                                                           for filing public records
                                                                           request with Broward
                                                                           County to seek
                                                                           documents related to the
                                                                           Hollywood Library Project
                                                                           to determine whether
                                                                           Westchester is liable to
                                                                           Daikin on its claim
06/07/2018   Beatriz Carta      KY17K2359753-A               A102 / L110   Research public records        Invoiced   Std      0.50     0.50      $260.00   $130.00
                                                                           request procedures in
                                                                           Florida, chapter 119
                                                                           Florida Statutes, to draft
                                                                           public records request
06/07/2018   Beatriz Carta      KY17K2359753-A               A104 / L110   Review Daikin claim            Invoiced   Std      0.30     0.30      $260.00    $78.00
                                                                           documents (3) to
                                                                           determine facts to
                                                                           determine proper
                         Case 0:18-cv-61513-JEM Document 25-3 Entered on FLSD Docket 08/28/2019 Page 31 of 51

Date         User             Matter Number              Work Type     Description                  Invoice    Entry   Actual   Billable      Rate    Total
                                                                                                    Status     Type
                                                                       language to include in
                                                                       public records request for
                                                                       documents related to the
                                                                       Hollywood Library Project
06/07/2018   Jonathan Cohen   KY17K2359753-A             A106 / L110   Prepare communication        Invoiced   Std      0.20     0.20      $285.00   $57.00
                                                                       to Ms. Rice regarding
                                                                       conversation with
                                                                       Broward County about
                                                                       obtaining Hollywood
                                                                       library documents
06/05/2018   Jonathan Cohen   KY17K2359753-A             A108 / L110   Telephone conference         Invoiced   Std      0.20     0.20      $285.00   $57.00
                                                                       with Broward County
                                                                       about obtaining
                                                                       Hollywood library
                                                                       documents
06/04/2018   Jonathan Cohen   KY17K2359753-A             A106 / L190   Receive and review           Invoiced   Std      0.10     0.10      $285.00   $28.50
                                                                       correspondence from
                                                                       Melissa Rice regarding
                                                                       bond of US Fire and
                                                                       Westchester, purchase
                                                                       order dates and
                                                                       determining which surety
                                                                       is responsible for claim,
                                                                       Pioneer demand letter
06/01/2018   Jonathan Cohen   KY17K2359753-A             A107 / L190   Receive and review           Invoiced   Std      0.20     0.20      $285.00   $57.00
                                                                       correspondence from
                                                                       Attorney Anderson
                                                                       regarding denial of Daikin
                                                                       applied claims, new
                                                                       payment bond, claim
                                                                       against Westchester fire
                                                                       payment bond and US fire
                                                                       bond
06/01/2018   Jonathan Cohen   KY17K2359753-A             A106 / L190   Receive and review           Invoiced   Std      0.10     0.10      $285.00   $28.50
                                                                       correspondence from
                                                                       Melissa Rice regarding
                                                                       bond for work at
                                                                       Hollywood library
06/01/2018   Jonathan Cohen   KY17K2359753-A             A104 / L250   Further review and           Invoiced   Std      0.30     0.30      $285.00   $85.50
                                                                       revision of the demand
                                                                       letter to Pioneer for the
                                                                       Daikin claim following
                                                                       telephone conference with
                                                                       Ms. Rice
06/01/2018   Jonathan Cohen   KY17K2359753-A             A106 / L120   Telephone conference         Invoiced   Std      0.20     0.20      $285.00   $57.00
                             Case 0:18-cv-61513-JEM Document 25-3 Entered on FLSD Docket 08/28/2019 Page 32 of 51

Date         User               Matter Number                Work Type     Description                   Invoice    Entry   Actual   Billable      Rate     Total
                                                                                                         Status     Type
                                                                           with Ms. Rice to discuss
                                                                           the demand letter to
                                                                           Pioneer concerning the
                                                                           Daikin claim
05/31/2018   Beatriz Carta      KY17K2359753-A               A102 / L190   Research potential            Invoiced   Std      0.50     0.50      $260.00   $130.00
                                                                           defenses to assert in
                                                                           Allied World's letter to
                                                                           Pioneer requesting funds
                                                                           and clarification of its
                                                                           position relative to the
                                                                           claims asserted against it,
                                                                           reviewed 3 articles
05/31/2018   Beatriz Carta      KY17K2359753-A               A107 / L120   Draft letter demanding        Invoiced   Std      1.30     1.30      $260.00   $338.00
                                                                           funds from Pioneer
05/31/2018   Beatriz Carta      KY17K2359753-A               A103 / L190   Review indemnity              Invoiced   Std      0.30     0.30      $260.00    $78.00
                                                                           agreement to draft
                                                                           demand letter to Pioneer
                                                                           construction
05/31/2018   Beatriz Carta      KY17K2359753-A               A104 / L110   Review Daikin claim           Invoiced   Std      0.50     0.50      $260.00   $130.00
                                                                           documents, approximately
                                                                           30 pages, to draft demand
                                                                           letter
05/30/2018   Jonathan Cohen     KY17K2359753-A               A106 / L190   Prepare communication         Invoiced   Std      0.20     0.20      $285.00    $57.00
                                                                           to Daikin’s counsel
                                                                           regarding March response
                                                                           to the claim
05/30/2018   Jonathan Cohen     KY17K2359753-A               A103 / L190   Review and revise             Invoiced   Std      0.80     0.80      $285.00   $228.00
                                                                           demand letter to clarify
                                                                           that Pioneer will be
                                                                           responsible for
                                                                           reimbursing for payment
                                                                           of the Daikin claim
05/30/2018   Beatriz Carta      KY17K2359753-A               A104 / L210   Continue reviewing            Invoiced   Std      1.30     1.30      $260.00   $338.00
                                                                           exhibits in file to make
                                                                           sure all exhibits are
                                                                           properly included in
                                                                           affidavit, including
                                                                           documents in claims file
                                                                           for each of the claims
                                                                           asserted against
                                                                           defendants
05/30/2018   Jonathan Cohen     KY17K2359753-A               A104 / L190   Receive and review            Invoiced   Std      0.20     0.20      $285.00    $57.00
                                                                           correspondence and
                                                                           attachment regarding
                             Case 0:18-cv-61513-JEM Document 25-3 Entered on FLSD Docket 08/28/2019 Page 33 of 51

Date         User               Matter Number                Work Type     Description                      Invoice    Entry   Actual   Billable      Rate     Total
                                                                                                            Status     Type
                                                                           Pioneer-Broward county
                                                                           contract
05/29/2018   Jonathan Cohen     KY17K2359753-A               A106 / L120   Exchange                         Invoiced   NC       0.20     0.20      $285.00     $0.00
                                                                           communications with Ms.
                                                                           Rice regarding obtaining
                                                                           PIoneer's position on the
                                                                           Daikin claim
05/28/2018   Jonathan Cohen     KY17K2359753-A               A103 / L120   Finalize memorandum on           Invoiced   Std      0.70     0.70      $285.00   $199.50
                                                                           case law and statutory
                                                                           guidance on payment
                                                                           bond expiration and
                                                                           impact of a second surety
05/28/2018   Beatriz Carta      KY17K2359753-A               A104 / L210   Continue to review               Invoiced   Std      0.50     0.50      $260.00   $130.00
                                                                           exhibits in file to include in
                                                                           the Chubb Affidavit,
                                                                           including ensuring that all
                                                                           documents referenced are
                                                                           included in the claims files
                                                                           for each of the claims
                                                                           asserted to finalize
                                                                           affidavit for filing
05/25/2018   Jonathan Cohen     KY17K2359753-A               A106 / L120   Telephone conference             Invoiced   Std      0.30     0.30      $285.00    $85.50
                                                                           with Ms. Rice regarding
                                                                           Belony's response to the
                                                                           Daikin claim and strategy
05/24/2018   Jonathan Cohen     KY17K2359753-A               A102 / L120   Research the expiration of       Invoiced   Std      2.10     2.10      $285.00   $598.50
                                                                           payment bonds in public
                                                                           works projects and
                                                                           impacts on a claim when
                                                                           a separate payment bond
                                                                           is obtained in preparation
                                                                           and support of denial of
                                                                           Daiken claim
05/23/2018   Jonathan Cohen     KY17K2359753-A               A106 / L120   Receipt and review of            Invoiced   NC       0.10     0.10      $285.00     $0.00
                                                                           communication from Ms.
                                                                           Rice confirming our
                                                                           strategy
05/23/2018   Jonathan Cohen     KY17K2359753-A               A106 / L120   Prepare communication            Invoiced   Std      0.20     0.20      $285.00    $57.00
                                                                           to Ms. Rice summarizing
                                                                           telephone conference
                                                                           pertaining to revised
                                                                           strategy
05/23/2018   Jonathan Cohen     KY17K2359753-A               A106 / L120   Telephone conference             Invoiced   Std      0.20     0.20      $285.00    $57.00
                                                                           with Ms. Rice regarding
                             Case 0:18-cv-61513-JEM Document 25-3 Entered on FLSD Docket 08/28/2019 Page 34 of 51

Date         User               Matter Number                Work Type     Description                     Invoice    Entry   Actual   Billable      Rate     Total
                                                                                                           Status     Type
                                                                           revised strategy following
                                                                           receipt of new letter from
                                                                           Daikin
05/21/2018   Jonathan Cohen     KY17K2359753-A               A106 / L110   Exchange                        Invoiced   Std      0.20     0.20      $285.00    $57.00
                                                                           communications with Ms.
                                                                           Rice regarding PIoneer's
                                                                           proposed repayment plan
                                                                           and providing the JCI
                                                                           releases to them
05/20/2018   Jonathan Cohen     KY17K2359753-A               A106 / L120   Exchange                        Invoiced   Std      0.20     0.20      $285.00    $57.00
                                                                           communications with Ms.
                                                                           Rice regarding Daikin's
                                                                           demand for payment
05/20/2018   Jonathan Cohen     KY17K2359753-A               A107 / L110   Review communication            Invoiced   Std      0.20     0.20      $285.00    $57.00
                                                                           from Daikin's counsel
                                                                           regarding demand for
                                                                           payment on the bond
05/17/2018   Jonathan Cohen     KY17K2359753-A               A107 / L160   Telephone conference            Invoiced   Std      0.30     0.30      $285.00    $85.50
                                                                           with Pioneer’s counsel
                                                                           regarding repayment plan
05/16/2018   Jonathan Cohen     KY17K2359753-A               A106 / L110   Telephone conference            Invoiced   Std      0.20     0.20      $285.00    $57.00
                                                                           with Ms. Rice regarding
                                                                           the preliminary budget
                                                                           and finalized demand
05/14/2018   Beatriz Carta      KY17K2359753-A               A104 / L210   Review exhibits organized       Invoiced   Std      0.50     0.50      $260.00   $130.00
                                                                           by Tammy, make sure they
                                                                           are the correct documents
                                                                           and begin preparing them
                                                                           for filing, including putting
                                                                           the documents together
                                                                           for each of the claim file
                                                                           exhibits
05/14/2018   Beatriz Carta      KY17K2359753-A               A103 / L210   Make changes to                 Invoiced   Std      0.50     0.50      $260.00   $130.00
                                                                           complaint allegations to
                                                                           conform to changes made
                                                                           in affidavit regarding the
                                                                           Trane/Marmich combined
                                                                           claims
05/12/2018   Beatriz Carta      KY17K2359753-A               A104 / L210   Review new documents            Invoiced   Std      1.00     1.00      $260.00   $260.00
                                                                           provided by Chubb in
                                                                           Jonathan’s emails to BMC
                                                                           to determine whether
                                                                           missing documents for
                                                                           affidavit are included in
                             Case 0:18-cv-61513-JEM Document 25-3 Entered on FLSD Docket 08/28/2019 Page 35 of 51

Date         User               Matter Number                Work Type     Description                  Invoice    Entry   Actual   Billable      Rate     Total
                                                                                                        Status     Type
                                                                           these documents
05/11/2018   Beatriz Carta      KY17K2359753-A               A103 / L210   Add pertinent documents      Invoiced   Std      0.50     0.50      $260.00   $130.00
                                                                           to Marmich/Trane claims
                                                                           in affidavit and text of
                                                                           complaint to reflect new
                                                                           documents and the
                                                                           consolidation of Marmich
                                                                           and Trane claims
05/11/2018   Jonathan Cohen     KY17K2359753-A               A103 / L210   Review and revise Pioneer    Invoiced   Std      0.40     0.40      $285.00   $114.00
                                                                           complaint regarding the
                                                                           added quia timet cause of
                                                                           action
05/11/2018   Jonathan Cohen     KY17K2359753-A               A103 / L250   Review and revise Pioneer    Invoiced   Std      0.70     0.70      $285.00   $199.50
                                                                           demand letter to specify
                                                                           that a repayment plan was
                                                                           still welcomed
05/10/2018   Beatriz Carta      KY17K2359753-A               A104 / L110   Revise demand letter to      Invoiced   Std      0.25     0.30      $260.00    $78.00
                                                                           Pioneer and Dyan Ruel
                                                                           Miles to include a request
                                                                           for payment terms
05/08/2018   Tammy Kalasz       KY17K2359753-A               A104 / L110   Continuation of the review   Invoiced   Std      0.60     0.60      $135.00    $81.00
                                                                           of documents to locate
                                                                           missing complaint
                                                                           exhibits; Judicial Towers
                                                                           investigation and approval
                                                                           of claim; Tree-Top
                                                                           subcontract with Johnson
                                                                           Controls; Tree-Top/Chubb
                                                                           investigation and approval
                                                                           of claim
05/04/2018   Beatriz Carta      KY17K2359753-A               A104 / L210   Review complaint to          Invoiced   Std      0.50     0.50      $260.00   $130.00
                                                                           confirm quia timet count
                                                                           had been added and
                                                                           client’s questions
                                                                           regarding documents
                                                                           addressed
05/03/2018   Beatriz Carta      KY17K2359753-A               A107 / L110   Continue drafting demand     Invoiced   Std      1.25     1.30      $260.00   $338.00
                                                                           letter requesting deposit
                                                                           of reserves and
                                                                           establishment of a trust
                                                                           account pursuant to the
                                                                           indemnity agreement
05/03/2018   Beatriz Carta      KY17K2359753-A               A104 / L120   Review and analyze           Invoiced   Std      1.00     1.00      $260.00   $260.00
                                                                           indemnity agreement
                             Case 0:18-cv-61513-JEM Document 25-3 Entered on FLSD Docket 08/28/2019 Page 36 of 51

Date         User               Matter Number                Work Type     Description                   Invoice    Entry   Actual   Billable      Rate     Total
                                                                                                         Status     Type
                                                                           between Pioneer, Miles
                                                                           and Westchester to begin
                                                                           drafting a demand for
                                                                           collateral and
                                                                           establishment of trust
                                                                           funds pursuant to its
                                                                           terms
05/02/2018   Tammy Kalasz       KY17K2359753-A               A104 / L110   Review of all documents       Invoiced   Std      1.20     1.20      $135.00   $162.00
                                                                           received from Chubb to
                                                                           locate missing Marmich
                                                                           claim documents; proof of
                                                                           claim, and Chubb
                                                                           investigation and
                                                                           determination of validity;
                                                                           Trane informal letter of
                                                                           non-payment, proof of
                                                                           payment, Trane release
                                                                           dated 06/20/17, Trane
                                                                           contract with Pioneer, and
                                                                           Johnson Controls
                                                                           subcontract
05/01/2018   Beatriz Carta      KY17K2359753-A               A104 / L210   Continue reviewing claims     Invoiced   Std      1.00     1.00      $260.00   $260.00
                                                                           files and extract exhibits
                                                                           for further assertion into
                                                                           the complaint as it relates
                                                                           to Trane's claim and their
                                                                           claim with Marmich
04/30/2018   Beatriz Carta      KY17K2359753-A               A104 / L440   Review and analysis of file   Invoiced   Std      2.00     2.00      $260.00   $520.00
                                                                           exhibits for possible use
                                                                           at trial and for exhibits
                                                                           and depositions, include
                                                                           in chronology, and add
                                                                           parties to list of parties
04/30/2018   Beatriz Carta      KY17K2359753-A               A104 / L210   Review documents to           Invoiced   Std      0.50     0.50      $260.00   $130.00
                                                                           determine how to best
                                                                           plead allegations
                                                                           regarding Trane claim
                                                                           because they did not file a
                                                                           separate claim
04/30/2018   Beatriz Carta      KY17K2359753-A               A103 / L210   Review Chubb comments         Invoiced   Std      0.75     0.80      $260.00   $208.00
                                                                           to Draft complaint and
                                                                           reinsert quia timet claim
04/27/2018   Jonathan Cohen     KY17K2359753-A               A108 / L110   Prepare communication         Invoiced   Std      0.20     0.20      $285.00    $57.00
                                                                           to Barry Allen with
                                                                           Broward County on
                             Case 0:18-cv-61513-JEM Document 25-3 Entered on FLSD Docket 08/28/2019 Page 37 of 51

Date         User               Matter Number                Work Type     Description                    Invoice    Entry   Actual   Billable      Rate     Total
                                                                                                          Status     Type
                                                                           closeout of north judicial
                                                                           cooling tower
04/26/2018   Jonathan Cohen     KY17K2359753-A               A106 / L210   Telephone conference           Invoiced   Std      0.60     0.60      $285.00   $171.00
                                                                           with Ms. Rice to review
                                                                           the draft complaint and
                                                                           next step toward
                                                                           indemnity and
                                                                           collateralization
04/26/2018   Jonathan Cohen     KY17K2359753-A               A103 / L250   Review and revise              Invoiced   Std      0.40     0.40      $285.00   $114.00
                                                                           affidavit to accompany
                                                                           complaint to add facts
                                                                           regarding the claim
                                                                           amounts paid
04/26/2018   Jonathan Cohen     KY17K2359753-A               A103 / L210   Review and revise              Invoiced   Std      0.90     0.90      $285.00   $256.50
                                                                           indemnity complaint
04/25/2018   Jonathan Cohen     KY17K2359753-A               A104 / L120   Evaluate downside of           Invoiced   Std      0.30     0.30      $285.00    $85.50
                                                                           pursuing indemnity now
                                                                           when future claims are
                                                                           possible in preparation of
                                                                           telephone conference with
                                                                           Ms. Rice
04/25/2018   Jonathan Cohen     KY17K2359753-A               A104 / L120   Evaluate repercussions of      Invoiced   Std      0.20     0.20      $285.00    $57.00
                                                                           Pioneer's responses in
                                                                           preparation of telephone
                                                                           conference with Ms. Rice
04/24/2018   Jonathan Cohen     KY17K2359753-A               A104 / L120   Receipt and review of          Invoiced   Std      0.10     0.10      $285.00    $28.50
                                                                           communication from
                                                                           Broward County with
                                                                           report on percentage
                                                                           completion of Tree Tops
04/24/2018   Jonathan Cohen     KY17K2359753-A               A107 / L110   Exchange                       Invoiced   Std      0.20     0.20      $285.00    $57.00
                                                                           communications with
                                                                           counsel regarding update
                                                                           on closing the north
                                                                           judicial project
04/23/2018   Beatriz Carta      KY17K2359753-A               A104 / L110   Review claims file and cull    Invoiced   Std      0.30     0.30      $260.00    $78.00
                                                                           relevant exhibits related to
                                                                           claims to be asserted in
                                                                           complaint
04/23/2018   Beatriz Carta      KY17K2359753-A               A103 / L210   Revise affidavit of Chubb's    Invoiced   Std      1.00     1.00      $260.00   $260.00
                                                                           claims specialist and the
                                                                           complaint to integrate the
                                                                           documents and exhibits
                             Case 0:18-cv-61513-JEM Document 25-3 Entered on FLSD Docket 08/28/2019 Page 38 of 51

Date         User               Matter Number                Work Type     Description                   Invoice    Entry   Actual   Billable      Rate     Total
                                                                                                         Status     Type
04/22/2018   Beatriz Carta      KY17K2359753-A               A103 / L210   Identify documents to use     Invoiced   Std      0.50     0.50      $260.00   $130.00
                                                                           as exhibits for filing with
                                                                           complaint
04/22/2018   Beatriz Carta      KY17K2359753-A               A103 / L210   Review and cull complaint     Invoiced   Std      0.50     0.50      $260.00   $130.00
                                                                           exhibits in succession as
                                                                           they are presented in the
                                                                           complaint
04/21/2018   Beatriz Carta      KY17K2359753-A               A102 / L210   Research records              Invoiced   Std      0.70     0.70      $260.00   $182.00
                                                                           custodian exception to
                                                                           hearsay rule and include
                                                                           appropriate language in
                                                                           Chubb claims specialist
                                                                           affidavit
04/21/2018   Beatriz Carta      KY17K2359753-A               A103 / L210   Continue to draft and         Invoiced   Std      1.10     1.10      $260.00   $286.00
                                                                           revise affidavit of Chubb's
                                                                           claims specialist and
                                                                           insert information related
                                                                           to Chubb and claims
                                                                           submitted to Chubb
04/20/2018   Jonathan Cohen     KY17K2359753-A               A104 / L120   Receipt and review of two     Invoiced   Std      0.20     0.20      $285.00    $57.00
                                                                           communications from
                                                                           Broward County regarding
                                                                           point of contact to
                                                                           discuss closeout
04/20/2018   Beatriz Carta      KY17K2359753-A               A103 / L210   Draft affidavit of Chubb's    Invoiced   Std      1.50     1.50      $260.00   $390.00
                                                                           claims representative to
                                                                           file with complaint
                                                                           seeking indemnity from
                                                                           Pioneer and Miles
04/18/2018   Jonathan Cohen     KY17K2359753-A               A108 / L110   Prepare communication         Invoiced   Std      0.10     0.10      $285.00    $28.50
                                                                           to North Judicial project
                                                                           manager regarding
                                                                           closeout
04/18/2018   Jonathan Cohen     KY17K2359753-A               A107 / L110   Telephone conference          Invoiced   Std      0.30     0.30      $285.00    $85.50
                                                                           with JCI's counsel
                                                                           regarding resolving
                                                                           issues surrounding Tree
                                                                           Tops and North Judicial
                                                                           Tower
04/18/2018   Jonathan Cohen     KY17K2359753-A               A108 / L110   Prepare communication         Invoiced   Std      0.10     0.10      $285.00    $28.50
                                                                           to Tree Tops project
                                                                           manager regarding
                                                                           closeout
04/18/2018   Jonathan Cohen     KY17K2359753-A               A106 / L110   Send two                      Invoiced   Std      0.20     0.20      $285.00    $57.00
                         Case 0:18-cv-61513-JEM Document 25-3 Entered on FLSD Docket 08/28/2019 Page 39 of 51

Date         User             Matter Number              Work Type     Description                   Invoice    Entry   Actual   Billable      Rate     Total
                                                                                                     Status     Type
                                                                       communications to
                                                                       Broward County officials
                                                                       regarding closeout status
                                                                       on Tree Tops and North
                                                                       Judicial Cooling Tower
04/18/2018   Jonathan Cohen   KY17K2359753-A             A106 / L120   Prepare communication         Invoiced   Std      0.10     0.10      $285.00    $28.50
                                                                       to Ms. Rice regarding
                                                                       confirmation that Tree
                                                                       Tops funds can be
                                                                       released to JCI
04/17/2018   Jonathan Cohen   KY17K2359753-A             A108 / L120   Review communication          Invoiced   Std      0.10     0.10      $285.00    $28.50
                                                                       from Broward County
                                                                       contractor administrator
                                                                       regarding closeout status
04/17/2018   Jonathan Cohen   KY17K2359753-A             A107 / L190   Exchange communication        Invoiced   Std      0.20     0.20      $285.00    $57.00
                                                                       with Erigene Belony
                                                                       regarding response to
                                                                       Atlantic Awning, World
                                                                       Electric Supply and
                                                                       Communication Access
04/17/2018   Jonathan Cohen   KY17K2359753-A             A107 / L110   Telephone conference          Invoiced   Std      0.50     0.50      $285.00   $142.50
                                                                       with Pioneer's counsel
                                                                       regarding closeout
                                                                       documents on North
                                                                       Judicial, duct heater on
                                                                       Tree Tops, responses to
                                                                       Atlantic Awnings, World
                                                                       Electric Supply and
                                                                       repayment
04/17/2018   Jonathan Cohen   KY17K2359753-A             A108 / L110   Telephone conference          Invoiced   Std      0.30     0.30      $285.00    $85.50
                                                                       with Claudja Henry from
                                                                       Broward County regarding
                                                                       contract documents and
                                                                       status of closeouts
04/17/2018   Jonathan Cohen   KY17K2359753-A             A107 / L110   Prepare communication         Invoiced   Std      0.20     0.20      $285.00    $57.00
                                                                       to Pioneer's counsel
                                                                       regarding installation of
                                                                       the duct heater and
                                                                       release of money
04/16/2018   Jonathan Cohen   KY17K2359753-A             A106 / L120   Telephone conference          Invoiced   Std      0.30     0.30      $285.00    $85.50
                                                                       with Ms. Rice to discuss
                                                                       release of money on Tree
                                                                       Top, letter of direction to
                                                                       Broward County and the
                                                                       status of the complaint
                             Case 0:18-cv-61513-JEM Document 25-3 Entered on FLSD Docket 08/28/2019 Page 40 of 51

Date         User               Matter Number                Work Type     Description                    Invoice    Entry   Actual   Billable      Rate     Total
                                                                                                          Status     Type
04/16/2018   Beatriz Carta      KY17K2359753-A               A108 / L110   Call Broward County, to        Invoiced   Std      0.50     0.50      $260.00   $130.00
                                                                           speak with Dir. of
                                                                           extended contracts
                                                                           division; Ian Mitchell,
                                                                           regarding receipt of
                                                                           3-30-2018, Pioneer letter
                                                                           and county response
04/16/2018   Beatriz Carta      KY17K2359753-A               A104 / L110   Review client claims file to   Invoiced   Std      3.50     3.50      $260.00   $910.00
                                                                           locate relevant
                                                                           documents relating to
                                                                           assertions in the claims,
                                                                           in an effort to
                                                                           substantiate facts by
                                                                           subcontractors and
                                                                           determine what
                                                                           documents we are not
                                                                           able to locate, which will
                                                                           be necessary to produce
                                                                           as exhibits to complaint
04/16/2018   Jonathan Cohen     KY17K2359753-A               A103 / L210   Continue the draft and         Invoiced   Std      0.80     0.80      $285.00   $228.00
                                                                           revisions to the complaint
                                                                           inserting facts regarding
                                                                           the Tree Top project
04/14/2018   Beatriz Carta      KY17K2359753-A               A103 / L210   Begin the drafting of body     Invoiced   Std      2.50     2.50      $260.00   $650.00
                                                                           of the complaint relating
                                                                           to; venue/ jurisdiction,
                                                                           parties, and indemnity
                                                                           agreement specificities
                                                                           sections 8. 9. 10. and 11
                                                                           and 12.
04/13/2018   Beatriz Carta      KY17K2359753-A               A103 / L210   Continuation of document       Invoiced   Std      2.50     2.50      $260.00   $650.00
                                                                           review of Marmich
                                                                           release, Trane payout
                                                                           amounts, Final waiver
                                                                           release and affidavit for
                                                                           Trane, Marmich Ltr dtd
                                                                           February 20, 2017 with
                                                                           proof of claim, Marmich
                                                                           notice of non-payment
                                                                           and insert into working
                                                                           chronology
04/13/2018   Beatriz Carta      KY17K2359753-A               A103 / L110   Continuation of document       Invoiced   Std      2.50     2.50      $260.00   $650.00
                                                                           review of Johnson
                                                                           Cooling Towers proof of
                                                                           claim, Judicial towers
                                                                           release, payout amounts
                             Case 0:18-cv-61513-JEM Document 25-3 Entered on FLSD Docket 08/28/2019 Page 41 of 51

Date         User               Matter Number                Work Type     Description                   Invoice    Entry   Actual   Billable      Rate     Total
                                                                                                         Status     Type
                                                                           for Judicial towers;
                                                                           Johnson towers proof of
                                                                           claim for Tree-Top, Tree-
                                                                           Top release and payout
                                                                           amounts and insert into
                                                                           working chronology
04/11/2018   Beatriz Carta      KY17K2359753-A               A104 / L110   Examine and analyze           Invoiced   Std      3.00     3.00      $260.00   $780.00
                                                                           communications relating
                                                                           to the claims; notice of
                                                                           non-payment on the bond
                                                                           claims, proof of claims
                                                                           and their exhibits thereof
                                                                           (217 pages) and utilize
                                                                           findings to continue
                                                                           drafting chronology of
                                                                           events
04/10/2018   Beatriz Carta      KY17K2359753-A               A103 / L210   Add document cites to         Invoiced   Std      0.75     0.80      $260.00   $208.00
                                                                           complaint related to
                                                                           Johnson Controls claims
04/10/2018   Beatriz Carta      KY17K2359753-A               A104 / L190   Review 7 emails and their     Invoiced   Std      0.30     0.30      $260.00    $78.00
                                                                           attachments which
                                                                           include the application
                                                                           and certification for
                                                                           payment , Addendum 1
                                                                           dated 11/27/13 and
                                                                           specifications and scope
                                                                           of work as it relates to
                                                                           Pioneer's invitation to bid
                                                                           from Broward County
04/10/2018   Jonathan Cohen     KY17K2359753-A               A111 / L120   Telephone conference          Invoiced   Std      0.30     0.30      $285.00    $85.50
                                                                           with Ms. Rice to discuss
                                                                           JPC's call with Daikin's
                                                                           counsel and
                                                                           recommended next action
04/10/2018   Jonathan Cohen     KY17K2359753-A               A107 / L250   Telephone conference          Invoiced   Std      0.30     0.30      $285.00    $85.50
                                                                           with Daikin's counsel
                                                                           regarding Westchester's
                                                                           claim denial
04/09/2018   Jonathan Cohen     KY17K2359753-A               A106 / L190   Receipt and review            Invoiced   Std      0.20     0.20      $285.00    $57.00
                                                                           communication from
                                                                           Melissa Rice regarding
                                                                           bond request
04/09/2018   Jonathan Cohen     KY17K2359753-A               A106 / L120   Telephone conference          Invoiced   Std      0.30     0.30      $285.00    $85.50
                                                                           with Ms. Rice regarding
                                                                           strategy on preparing the
                             Case 0:18-cv-61513-JEM Document 25-3 Entered on FLSD Docket 08/28/2019 Page 42 of 51

Date         User               Matter Number                Work Type     Description                     Invoice    Entry   Actual   Billable      Rate     Total
                                                                                                           Status     Type
                                                                           indemnity complaint
04/09/2018   Jonathan Cohen     KY17K2359753-A               A106 / L250   Prepare communication           Invoiced   Std      0.10     0.10      $285.00    $28.50
                                                                           to Ms. Rice regarding the
                                                                           claims file for Trane and
                                                                           Marmich
04/09/2018   Beatriz Carta      KY17K2359753-A               A103 / L110   Continue to review the          Invoiced   Std      0.50     0.50      $260.00   $130.00
                                                                           initial indemnity
                                                                           agreement, notice of non-
                                                                           payments and
                                                                           performance and payment
                                                                           bonds, to draft first
                                                                           sections of the
                                                                           chronology of events in
                                                                           preparation to continue
                                                                           drafting the affidavit to the
                                                                           complaint
04/09/2018   Jonathan Cohen     KY17K2359753-A               A103 / L250   Review and revise               Invoiced   Std      0.30     0.30      $285.00    $85.50
                                                                           complaint to clarify the
                                                                           two separate projects at
                                                                           issue
04/08/2018   Jonathan Cohen     KY17K2359753-A               A106 / L190   Receive and review              Invoiced   Std      0.20     0.20      $285.00    $57.00
                                                                           communications from
                                                                           Melissa Rice with
                                                                           information on
                                                                           Westchester
04/08/2018   Jonathan Cohen     KY17K2359753-A               A106 / L190   Exchange                        Invoiced   Std      0.20     0.20      $285.00    $57.00
                                                                           communications with
                                                                           Melissa Rice regarding
                                                                           files and checks for Trane
                                                                           and Marmich
04/08/2018   Beatriz Carta      KY17K2359753-A               A103 / L210   Continue drafting               Invoiced   Std      3.00     3.00      $260.00   $780.00
                                                                           complaint and inserting
                                                                           facts relating to claims
                                                                           and demands for payment
                                                                           from Trane, Johnson
                                                                           Controls, Marmich Air-
                                                                           conditioning and Tree-
                                                                           Tops
04/07/2018   Beatriz Carta      KY17K2359753-A               A104 / L120   Initial review and analysis     Invoiced   Std      1.50     1.50      $260.00   $390.00
                                                                           of bond claims, notice of
                                                                           non-payments and other
                                                                           various claim file
                                                                           documents received from
                                                                           client in preparation to
                                                                           draft complaint and
                         Case 0:18-cv-61513-JEM Document 25-3 Entered on FLSD Docket 08/28/2019 Page 43 of 51

Date         User             Matter Number              Work Type     Description                   Invoice    Entry   Actual   Billable      Rate    Total
                                                                                                     Status     Type
                                                                       determine proper claims
                                                                       to assert
04/06/2018   Jonathan Cohen   KY17K2359753-A             A104 / L250   Obtain further detailed       Invoiced   Std      0.30     0.30      $285.00   $85.50
                                                                       information on damages
                                                                       incurred in preparation of
                                                                       indemnity complaint
04/06/2018   Jonathan Cohen   KY17K2359753-A             A104 / L250   Review damages incurred       Invoiced   Std      0.30     0.30      $285.00   $85.50
                                                                       in preparation of
                                                                       indemnity complaint, in
                                                                       particular the amount paid
                                                                       in claims and related
                                                                       costs
04/06/2018   Jonathan Cohen   KY17K2359753-A             A104 / L250   Receipt and review of lien    Invoiced   Std      0.20     0.20      $285.00   $57.00
                                                                       releases on North Judicial
                                                                       Cooling Tower and Tree
                                                                       Top from JCI
04/04/2018   Jonathan Cohen   KY17K2359753-A             A106 / L190   Exchange                      Invoiced   Std      0.20     0.20      $285.00   $57.00
                                                                       communications with
                                                                       Melissa Rice regarding
                                                                       moving forward with the
                                                                       indemnity demand letter
04/04/2018   Jonathan Cohen   KY17K2359753-A             A107 / L110   Telephone conference          Invoiced   Std      0.20     0.20      $285.00   $57.00
                                                                       with JCI's counsel
                                                                       regarding closeout
                                                                       documents on the North
                                                                       Judicial project
04/03/2018   Jonathan Cohen   KY17K2359753-A             A107 / L120   Prepare communication         Invoiced   Std      0.10     0.10      $285.00   $28.50
                                                                       to JCI's counsel regarding
                                                                       call to Broward County on
                                                                       the closeout of North
                                                                       Judicial project
04/03/2018   Jonathan Cohen   KY17K2359753-A             A108 / L120   Telephone conference          Invoiced   Std      0.10     0.10      $285.00   $28.50
                                                                       with Broward County
                                                                       regarding closeout status
                                                                       of the North Broward
                                                                       project
03/30/2018   Jonathan Cohen   KY17K2359753-A             A106 / L190   Exchange communication        Invoiced   Std      0.20     0.20      $285.00   $57.00
                                                                       with Melissa Rice
                                                                       regarding the Westchester
                                                                       Letter
03/30/2018   Jonathan Cohen   KY17K2359753-A             A104 / L120   Review strategy on            Invoiced   Std      0.10     0.10      $285.00   $28.50
                                                                       delivery letter by hand
                                                                       delivery and certified mail
                         Case 0:18-cv-61513-JEM Document 25-3 Entered on FLSD Docket 08/28/2019 Page 44 of 51

Date         User             Matter Number              Work Type     Description                   Invoice    Entry   Actual   Billable      Rate     Total
                                                                                                     Status     Type
03/29/2018   Jonathan Cohen   KY17K2359753-A             A106 / L190   Exchange communication        Invoiced   Std      0.20     0.20      $285.00    $57.00
                                                                       with Melissa Rice
                                                                       regarding letter of
                                                                       direction
03/29/2018   Jonathan Cohen   KY17K2359753-A             A103 / L120   Prepare letter of direction   Invoiced   Std      0.70     0.70      $285.00   $199.50
                                                                       to Broward County Board
                                                                       of County Commissioners
                                                                       following claims paid by
                                                                       Westchester
03/29/2018   Jonathan Cohen   KY17K2359753-A             A104 / L110   Review agreement of           Invoiced   Std      0.30     0.30      $285.00    $85.50
                                                                       indemnity in preparation
                                                                       of letter of direction
03/29/2018   Jonathan Cohen   KY17K2359753-A             A107 / L120   Exchange                      Invoiced   Std      0.20     0.20      $285.00    $57.00
                                                                       communications with
                                                                       JCI's counsel regarding
                                                                       the closeout of the North
                                                                       Broward project
03/29/2018   Jonathan Cohen   KY17K2359753-A             A106 / L120   Prepare communication         Invoiced   Std      0.20     0.20      $285.00    $57.00
                                                                       to Ms. Rice regarding
                                                                       sending the letter of
                                                                       direction to Broward
                                                                       County
03/29/2018   Jonathan Cohen   KY17K2359753-A             A107 / L120   Prepare communication         Invoiced   Std      0.20     0.20      $285.00    $57.00
                                                                       to Attorney Beloney
                                                                       regarding JCI's closeout
                                                                       documentation sent to
                                                                       Broward County
03/28/2018   Jonathan Cohen   KY17K2359753-A             A107 / L110   Prepare communication         Invoiced   Std      0.20     0.20      $285.00    $57.00
                                                                       to Pioneer's counsel
                                                                       regarding outstanding
                                                                       claims and release of
                                                                       funds on North Judicial
03/28/2018   Jonathan Cohen   KY17K2359753-A             A107 / L120   Telephone conference          Invoiced   Std      0.20     0.20      $285.00    $57.00
                                                                       with JCI's counsel
                                                                       regarding whether funds
                                                                       on North Judicial can be
                                                                       released to JCI
03/27/2018   Jonathan Cohen   KY17K2359753-A             A106 / L120   Telephone conference          Invoiced   Std      0.20     0.20      $285.00    $57.00
                                                                       with Ms. Rice regarding
                                                                       update on Pioneer's
                                                                       response to claims and
                                                                       the UCC1 filing
03/26/2018   Tammy Kalasz     KY17K2359753-A             A103 / L190   Preparation of a UCC1         Invoiced   Std      0.30     0.30      $135.00    $40.50
                                                                       financial statement for
                         Case 0:18-cv-61513-JEM Document 25-3 Entered on FLSD Docket 08/28/2019 Page 45 of 51

Date         User             Matter Number              Work Type     Description                  Invoice    Entry   Actual   Billable      Rate    Total
                                                                                                    Status     Type
                                                                       Westchester and file with
                                                                       the State of Florida
03/26/2018   Tammy Kalasz     KY17K2359753-A             A102 / L110   Run indemnitor public        Invoiced   Std      0.20     0.20      $135.00   $27.00
                                                                       records report for Dyan
                                                                       Miles and Pinoeer to
                                                                       confirm most recent
                                                                       residential address in
                                                                       preparation to file
                                                                       Westchester UCC1
03/26/2018   Tammy Kalasz     KY17K2359753-A             A104 / L190   Review Pioneer               Invoiced   Std      0.30     0.30      $135.00   $40.50
                                                                       Construction claim
                                                                       documents and original
                                                                       executed indemnity
                                                                       agreement to determine
                                                                       proper party names and
                                                                       addresses in preparation
                                                                       to file the UCC1
03/26/2018   Tammy Kalasz     KY17K2359753-A             A104 / L190   Receive and review           Invoiced   Std      0.20     0.20      $135.00   $27.00
                                                                       Westchester indemnity
                                                                       agreement in preparation
                                                                       to file the UCC1 with the
                                                                       State of Florida
03/26/2018   Jonathan Cohen   KY17K2359753-A             A106 / L120   Exchange                     Invoiced   Std      0.20     0.20      $285.00   $57.00
                                                                       communications with Ms.
                                                                       Rice to discuss issuance
                                                                       of JCI checks and status
                                                                       on Pioneer response to
                                                                       claims
03/26/2018   Jonathan Cohen   KY17K2359753-A             A107 / L110   Prepare communication        Invoiced   Std      0.20     0.20      $285.00   $57.00
                                                                       to PIoneer's counsel
                                                                       regarding status on
                                                                       response to outstanding
                                                                       claims and on production
                                                                       of closeout documents on
                                                                       North Judicial Tower
03/23/2018   Jonathan Cohen   KY17K2359753-A             A106 / L120   Prepare communication        Invoiced   Std      0.10     0.10      $285.00   $28.50
                                                                       to Ms. RIce attaching lien
                                                                       released from JCI
03/23/2018   Jonathan Cohen   KY17K2359753-A             A104 / L120   Receipt and review of        Invoiced   Std      0.20     0.20      $285.00   $57.00
                                                                       revised and executed
                                                                       North Judicial Tower
                                                                       Cooing Tower release
03/23/2018   Jonathan Cohen   KY17K2359753-A             A106 / L120   Exchange                     Invoiced   Std      0.30     0.30      $285.00   $85.50
                                                                       communications with Ms.
                         Case 0:18-cv-61513-JEM Document 25-3 Entered on FLSD Docket 08/28/2019 Page 46 of 51

Date         User             Matter Number              Work Type     Description                    Invoice    Entry   Actual   Billable      Rate     Total
                                                                                                      Status     Type
                                                                       Rice regarding status of
                                                                       Pioneer's response to
                                                                       outstanding claims and
                                                                       JCI's signed releases
03/23/2018   Jonathan Cohen   KY17K2359753-A             A111 / L120   Receipt and review of          Invoiced   Std      0.20     0.20      $285.00    $57.00
                                                                       executed Tree Top release
03/20/2018   Jonathan Cohen   KY17K2359753-A             A104 / L210   Review and revise              Invoiced   Std      0.20     0.20      $285.00    $57.00
                                                                       response to Daikin claim
                                                                       following telephone
                                                                       conference with Ms. Rice
03/18/2018   Jonathan Cohen   KY17K2359753-A             A106 / L120   Telephone conference           Invoiced   Std      0.20     0.20      $285.00    $57.00
                                                                       with Ms. Rice to discuss
                                                                       the proposed response to
                                                                       the Daikin claim
03/18/2018   Jonathan Cohen   KY17K2359753-A             A107 / L120   Telephone conference           Invoiced   Std      0.12     0.20      $285.00    $57.00
                                                                       with JCI’s counsel
                                                                       regarding payment on the
                                                                       Tree Top project
03/16/2018   Jonathan Cohen   KY17K2359753-A             A103 / L250   Prepare denial letter to       Invoiced   Std      0.90     0.90      $285.00   $256.50
                                                                       Daikin's claim
03/15/2018   Jonathan Cohen   KY17K2359753-A             A106 / L120   Telephone conference           Invoiced   Std      0.80     0.80      $285.00   $228.00
                                                                       with Ms. Rice to discuss
                                                                       strategy on resolving the
                                                                       Daikin claim, JCI claim,
                                                                       other various claims, and
                                                                       proposal on an overall
                                                                       repayment strategy
03/15/2018   Jonathan Cohen   KY17K2359753-A             A111 / L120   Prepare communication          Invoiced   Std      0.90     0.90      $285.00   $256.50
                                                                       to Ms. Rice evaluating
                                                                       each point made by
                                                                       Pioneer's counsel as to
                                                                       defenses to remaining
                                                                       claims and recommended
                                                                       next actions
03/15/2018   Jonathan Cohen   KY17K2359753-A             A107 / L110   Exchange                       Invoiced   Std      0.20     0.20      $285.00    $57.00
                                                                       communications with
                                                                       JCI's counsel regarding
                                                                       proposed resolution on
                                                                       Tree Top
03/14/2018   Jonathan Cohen   KY17K2359753-A             A107 / L110   Telephone conference           Invoiced   Std      0.60     0.60      $285.00   $171.00
                                                                       with Pioneer's counsel
                                                                       regarding update on the
                                                                       claims filed by Daikin, JCI,
                                                                       LCN, Atlantic Awning,
                         Case 0:18-cv-61513-JEM Document 25-3 Entered on FLSD Docket 08/28/2019 Page 47 of 51

Date         User             Matter Number              Work Type     Description                   Invoice    Entry   Actual   Billable      Rate     Total
                                                                                                     Status     Type
                                                                       Communication Access
                                                                       Services, and World
                                                                       Electric Supplies and
                                                                       discussion on a global
                                                                       payment plan
03/14/2018   Jonathan Cohen   KY17K2359753-A             A107 / L160   Exchange                      Invoiced   Std      0.20     0.20      $285.00    $57.00
                                                                       communications with
                                                                       JCI's counsel regarding
                                                                       North Judicial Cooling
                                                                       Tower release
03/13/2018   Jonathan Cohen   KY17K2359753-A             A106 / L120   Telephone conference          Invoiced   Std      0.70     0.70      $285.00   $199.50
                                                                       with Ms. Rice to discuss
                                                                       strategy on the JCI claim,
                                                                       Daikin claim, other claims
                                                                       not addressed by Pioneer,
                                                                       and the Pioneer file that
                                                                       was sent over
03/13/2018   Jonathan Cohen   KY17K2359753-A             A104 / L250   Review and revise release     Invoiced   Std      0.30     0.30      $285.00    $85.50
                                                                       for the North Broward
                                                                       Judicial Cooling Tower
03/13/2018   Jonathan Cohen   KY17K2359753-A             A107 / L110   Receipt and review of         Invoiced   Std      0.10     0.10      $285.00    $28.50
                                                                       communication from
                                                                       Daikin's counsel
                                                                       requesting a status
                                                                       update on payment
03/13/2018   Jonathan Cohen   KY17K2359753-A             A104 / L110   Receipt and review of         Invoiced   Std      0.20     0.20      $285.00    $57.00
                                                                       certificate of insurance as
                                                                       part of the documents JCI
                                                                       was required to disclose
                                                                       to closeout the job
03/09/2018   Jonathan Cohen   KY17K2359753-A             A106 / L120   Telephone conference          Invoiced   Std      0.40     0.40      $285.00   $114.00
                                                                       with Ms. Rice regarding
                                                                       status update on
                                                                       Pioneer's defenses to the
                                                                       JCI and Daikin claims and
                                                                       recommended next action
03/09/2018   Jonathan Cohen   KY17K2359753-A             A106 / L120   Prepare communication         Invoiced   Std      0.20     0.20      $285.00    $57.00
                                                                       to Ms. Rice regarding
                                                                       update on Pioneer's
                                                                       responses to the payment
                                                                       bond claims
03/09/2018   Jonathan Cohen   KY17K2359753-A             A107 / L120   Telephone conference          Invoiced   Std      0.20     0.20      $285.00    $57.00
                                                                       with JCI's counsel
                                                                       regarding its responses
                         Case 0:18-cv-61513-JEM Document 25-3 Entered on FLSD Docket 08/28/2019 Page 48 of 51

Date         User             Matter Number              Work Type     Description                    Invoice    Entry   Actual   Billable      Rate     Total
                                                                                                      Status     Type
                                                                       to Pioneer's defenses
03/08/2018   Jonathan Cohen   KY17K2359753-A             A106 / L120   Exchange                       Invoiced   Std      0.20     0.20      $285.00    $57.00
                                                                       communications with Ms.
                                                                       Rice regarding status
                                                                       update on Pioneer's
                                                                       response to Daikin
03/07/2018   Jonathan Cohen   KY17K2359753-A             A106 / L110   Receipt and review of          Invoiced   Std      0.10     0.10      $285.00    $28.50
                                                                       communication from Ms.
                                                                       Rice regarding update on
                                                                       contact with Pioneer's
                                                                       counsel
03/06/2018   Jonathan Cohen   KY17K2359753-A             A107 / L110   Two telephone                  Invoiced   Std      0.40     0.40      $285.00   $114.00
                                                                       conferences with
                                                                       Pioneer's attorney
                                                                       regarding claim defenses
                                                                       and payment plans
03/06/2018   Jonathan Cohen   KY17K2359753-A             A107 / L110   Exchange                       Invoiced   Std      0.30     0.30      $285.00    $85.50
                                                                       communications with
                                                                       JCI's counsel regarding
                                                                       proposed resolution of
                                                                       claim
03/05/2018   Jonathan Cohen   KY17K2359753-A             A107 / L120   Two telephone                  Invoiced   Std      0.30     0.30      $285.00    $85.50
                                                                       conferences with
                                                                       Pioneer’s counsel
                                                                       regarding defenses to
                                                                       claims and payment plan
03/05/2018   Jonathan Cohen   KY17K2359753-A             A106 / L120   Prepare status update for      Invoiced   Std      0.30     0.30      $285.00    $85.50
                                                                       Ms. Rice on the JCI claim
                                                                       and receipt of full contract
03/05/2018   Jonathan Cohen   KY17K2359753-A             A106 / L120   Prepare status update for      Invoiced   Std      0.30     0.30      $285.00    $85.50
                                                                       Ms. Rice pertaining to
                                                                       Pioneer's defenses, and
                                                                       JCI's demand for payment
03/03/2018   Jonathan Cohen   KY17K2359753-A             A104 / L110   Review and revise release      Invoiced   Std      0.30     0.30      $285.00    $85.50
                                                                       on the North Judicial
                                                                       Tower project
03/02/2018   Jonathan Cohen   KY17K2359753-A             A107 / L110   Telephone conference           Invoiced   Std      0.30     0.30      $285.00    $85.50
                                                                       with JCI's counsel
                                                                       regarding resolution of the
                                                                       two claims of JCI
02/28/2018   Jonathan Cohen   KY17K2359753-A             A108 / L120   Review documentation in        Invoiced   Std      0.20     0.20      $285.00    $57.00
                                                                       support of Daikin's claim
                                                                       from Pioneer
                         Case 0:18-cv-61513-JEM Document 25-3 Entered on FLSD Docket 08/28/2019 Page 49 of 51

Date         User             Matter Number              Work Type     Description                   Invoice    Entry   Actual   Billable      Rate     Total
                                                                                                     Status     Type
02/28/2018   Jonathan Cohen   KY17K2359753-A             A107 / L110   Exchange                      Invoiced   Std      0.20     0.20      $285.00    $57.00
                                                                       communications with
                                                                       Pioneer's counsel
                                                                       regarding closeout
                                                                       documents
02/28/2018   Jonathan Cohen   KY17K2359753-A             A107 / L190   Exchange                      Invoiced   Std      0.20     0.20      $285.00    $57.00
                                                                       communications with
                                                                       JCI's counsel regarding its
                                                                       claims against Pioneer
02/28/2018   Jonathan Cohen   KY17K2359753-A             A107 / L120   Prepare communication         Invoiced   Std      0.50     0.50      $285.00   $142.50
                                                                       to Attorney Belony
                                                                       commenting on his
                                                                       proposed resolution of
                                                                       claims against him and
                                                                       missing documents
02/23/2018   Jonathan Cohen   KY17K2359753-A             A107 / L190   Exchange                      Invoiced   Std      0.20     0.20      $285.00    $57.00
                                                                       communications with
                                                                       Scott A. Falconer from law
                                                                       firm representing Daikin
                                                                       arrange a time to discuss
                                                                       JCI/Pioner/Westchester
                                                                       Fire (JCI's claims)
02/23/2018   Jonathan Cohen   KY17K2359753-A             A106 / L190   Exchange                      Invoiced   Std      0.20     0.20      $285.00    $57.00
                                                                       communications with
                                                                       Melissa Rice regarding
                                                                       settle the JCI Claims in
                                                                       exchange for the full and
                                                                       final lien releases
02/23/2018   Jonathan Cohen   KY17K2359753-A             A107 / L190   Exchange                      Invoiced   Std      0.40     0.40      $285.00   $114.00
                                                                       communications with
                                                                       Erigene Belony and
                                                                       Melissa Rice regarding
                                                                       Pioneer to Westchester as
                                                                       part of a settlement
02/23/2018   Jonathan Cohen   KY17K2359753-A             A106 / L190   Exchange                      Invoiced   Std      0.20     0.20      $285.00    $57.00
                                                                       communications with
                                                                       Melissa Rice regarding
                                                                       not hearing from Pioneer’s
                                                                       counsel
02/23/2018   Jonathan Cohen   KY17K2359753-A             A106 / L120   Telephone conference          Invoiced   Std      0.40     0.40      $285.00   $114.00
                                                                       with Ms. Rice regarding
                                                                       Pioneer's responses to
                                                                       how it will handle the
                                                                       claims
                         Case 0:18-cv-61513-JEM Document 25-3 Entered on FLSD Docket 08/28/2019 Page 50 of 51

Date         User             Matter Number              Work Type     Description                  Invoice    Entry   Actual   Billable      Rate    Total
                                                                                                    Status     Type
02/23/2018   Jonathan Cohen   KY17K2359753-A             A104 / L120   Evaluate repercussions of    Invoiced   Std      0.20     0.20      $285.00   $57.00
                                                                       Pioneer's responses in
                                                                       preparation of telephone
                                                                       conference with Ms. Rice
02/23/2018   Jonathan Cohen   KY17K2359753-A             A107 / L110   Review communications        Invoiced   Std      0.20     0.20      $285.00   $57.00
                                                                       from Pioneer's counsel as
                                                                       to how they will respond
                                                                       to the claims
02/23/2018   Jonathan Cohen   KY17K2359753-A             A107 / L120   Review proposed payment      Invoiced   Std      0.20     0.20      $285.00   $57.00
                                                                       plan by Pioneer's counsel
                                                                       as part of settlement with
                                                                       Westchester
02/22/2018   Jonathan Cohen   KY17K2359753-A             A106 / L120   Telephone conference         Invoiced   Std      0.30     0.30      $285.00   $85.50
                                                                       with Ms. Rice regarding
                                                                       update on the defenses to
                                                                       claims and documents in
                                                                       support thereof following
                                                                       conversation with the
                                                                       Pioneer attorney
02/21/2018   Jonathan Cohen   KY17K2359753-A             A106 / L190   Receipt and review of        Invoiced   Std      0.20     0.20      $285.00   $57.00
                                                                       communications from
                                                                       Melissa Rice to Erigene
                                                                       Belony regarding the
                                                                       claim being valid
02/21/2018   Jonathan Cohen   KY17K2359753-A             A107 / L110   Review communications        Invoiced   Std      0.10     0.10      $285.00   $28.50
                                                                       from JCI's counsel
                                                                       regarding amounts due
                                                                       on claims
02/21/2018   Jonathan Cohen   KY17K2359753-A             A106 / L190   Exchange                     Invoiced   Std      0.30     0.30      $285.00   $85.50
                                                                       communications with
                                                                       Melissa Rice regarding the
                                                                       bond and replacement
                                                                       bond, including which
                                                                       contracts they covered in
                                                                       determining Westchester
                                                                       liability
02/21/2018   Jonathan Cohen   KY17K2359753-A             A107 / L120   Telephone conference         Invoiced   Std      0.30     0.30      $285.00   $85.50
                                                                       with Pioneer's counsel
                                                                       regarding the validity of
                                                                       the claims made against
                                                                       the Surety
02/21/2018   Jonathan Cohen   KY17K2359753-A             A106 / L120   Prepare communication        Invoiced   Std      0.30     0.30      $285.00   $85.50
                                                                       to Ms. Rice evaluating the
                                                                       Daikin claim and
                         Case 0:18-cv-61513-JEM Document 25-3 Entered on FLSD Docket 08/28/2019 Page 51 of 51

Date         User             Matter Number              Work Type     Description                  Invoice    Entry   Actual   Billable      Rate     Total
                                                                                                    Status     Type
                                                                       recommended next action
02/21/2018   Jonathan Cohen   KY17K2359753-A             A106 / L120   Telephone conference         Invoiced   Std      0.30     0.30      $285.00    $85.50
                                                                       with Ms. Rice regarding
                                                                       the validity of the Daikin
                                                                       claim
02/21/2018   Jonathan Cohen   KY17K2359753-A             A104 / L120   Review the Daiken proof      Invoiced   Std      0.60     0.60      $285.00   $171.00
                                                                       of claim in the evaluation
                                                                       of the proposed response
                                                                       to Daikin
02/21/2018   Jonathan Cohen   KY17K2359753-A             A107 / L120   Review Ms. Rice's            Invoiced   Std      0.10     0.10      $285.00    $28.50
                                                                       proposed response to
                                                                       Daikin
02/21/2018   Jonathan Cohen   KY17K2359753-A             A106 / L120   Telephone conference         Invoiced   Std      0.20     0.20      $285.00    $57.00
                                                                       with Ms. Rice regarding
                                                                       update on resolving the
                                                                       JCI claim and the
                                                                       replacement bond
02/21/2018   Jonathan Cohen   KY17K2359753-A             A106 / L190   Prepare communication        Invoiced   Std      0.30     0.30      $285.00    $85.50
                                                                       to Ms. Rice regarding the
                                                                       replacement bond and the
                                                                       absence of Pioneer's
                                                                       defenses
02/20/2018   Jonathan Cohen   KY17K2359753-A             A111 / L190   Telephone conference         Invoiced   Std      0.20     0.20      $285.00    $57.00
                                                                       with Ms. Rice regarding
                                                                       update on claims
                                                                       investigation
02/16/2018   Jonathan Cohen   KY17K2359753-A             A111 / L110   Receipt and review of        Invoiced   Std      0.20     0.20      $285.00    $57.00
                                                                       correspondence from Ms.
                                                                       Rice with the attachments
                                                                       of Westchester Fire's
                                                                       payment and
                                                                       performance bond claims
                                                                       and emails thereof
Total                                                                                                                  236.24    237.1               $61563
